UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933File No.033-02625 Pre-Effective Amendment No.o Post-Effective Amendment No. 29þ REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1940File No.811-4460 Post-Effective Amendment No. 125þ (Check appropriate box or boxes.) NATIONWIDE PROVIDENT VLI SEPARATE ACCOUNT 1 (Exact Name of Registrant) NATIONWIDE LIFE INSURANCE COMPANY OF AMERICA (Name of Depositor) 1000 Chesterbrook Blvd., Berwyn, Pennsylvania 19312 (Address of Depositor's Principal Executive Offices)(Zip Code) Depositor's Telephone Number, including Area Code (302) 452-4000 Thomas E. Barnes, VP and Secretary, One Nationwide Plaza, Columbus, Ohio 43215 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering May 1, 2007 It is proposed that this filing will become effective (check appropriate box) oimmediately upon filing pursuant to paragraph (b) þon May 1, 2007 pursuant to paragraph (b) o60 days after filing pursuant to paragraph (a)(1) oon (date) pursuant to paragraph (a)(1) If appropriate, check the following box: othis post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered Modified Premium Variable Life Insurance Policy Options MODIFIED PREMIUM VARIABLE LIFE INSURANCE POLICY ISSUED BY NATIONWIDE LIFE INSURANCE COMPANY OF AMERICA Service Center:300 Continental Drive, Newark, Delaware 19713 Corporate Headquarters: 1000 Chesterbrook Boulevard, Berwyn, Pennsylvania 19312 Telephone: (800) 688-5177 This Prospectus describes a modified premium variable life insurance policy (the "Policy") offered by Nationwide Life Insurance Company of America ("NLICA").The Policy has an insurance component and an investment component.The primary purposes of the Policy are to provide insurance coverage for the lifetime of the Insured and to lessen the economic loss resulting from the Insured's death.The Policy provides the policyowner (the "Owner") with flexibility as to premium payments subject to certain required premiums and the ability to choose among investment alternatives with different investment objectives. After certain deductions are made, Net Premiums are allocated to the Nationwide Provident VLI Separate Account 1 (the "Separate Account").The Separate Account is divided into subaccounts (the "Subaccounts"), which invest in shares of a designated corresponding investment Portfolio that is part of one of the following mutual fund companies (the "Funds"): The Alger American Fund · Alger American Small Capitalization Portfolio: Class O Shares Fidelity Variable Insurance Products ("VIP") Fund · VIP Equity-Income Portfolio: Initial Class* · VIP Growth Portfolio: Initial Class · VIP High Income Portfolio: Initial Class* · VIP Overseas Portfolio: Initial Class R† Fidelity Variable Insurance Products (“VIP”) Fund II · VIP Asset Manager Portfolio: Initial Class · VIP Contrafund® Portfolio: Initial Class · VIP Investment Grade Bond Portfolio: Initial Class* Lehman Brothers Advisers Management Trust (formerly, Neuberger Berman Advisers Management Trust) · AMT Short Duration Bond Portfolio: I Class* (formerly, AMT Limited Maturity Bond Portfolio: I Class*) Nationwide Variable Insurance Trust (“NVIT”) (formerly, Gartmore Variable Insurance Trust ("GVIT")) · J.P. Morgan NVIT Balanced Fund: Class IV · Nationwide Multi-Manager NVIT Small Cap Value Fund: Class IV (formerly, GVIT Small Cap Value Fund: Class IV) · Nationwide Multi-Manager NVIT Small Company Fund: Class IV (formerly, GVIT Small Company Fund: Class IV) · Nationwide NVIT Government Bond Fund: Class IV · Nationwide NVIT Growth Fund: Class IV · Nationwide NVIT Mid Cap Growth Fund: Class IV · Nationwide NVIT Money Market Fund: Class IV · NVIT Nationwide® Fund: Class IV · NVIT International Value Fund: Class III† · NVIT S&P 500 Index Fund: Class IV · Van Kampen NVIT Comstock Value Fund: Class IV* Neuberger Berman Advisers Management Trust ("AMT") · AMT Partners Portfolio: I Class Van Eck Worldwide Insurance Trust · Worldwide Bond Fund: Class R† · Worldwide Emerging Markets Fund: Class R† · Worldwide Hard Assets Fund: Class R† · Worldwide Real Estate Fund: Class R† Effective May 1, 2004, the following Portfolios are not available to receive transfers or new premium: Fidelity VIP Fund · VIP Overseas Portfolio: Initial Class Nationwide Variable Insurance Trust · NVIT International Value Fund: Class IV Van Eck Worldwide Insurance Trust · Worldwide Bond Fund: Initial Class · Worldwide Emerging Markets Fund: Initial Class · Worldwide Hard Assets Fund: Initial Class · Worldwide Real Estate Fund: Initial Class †These Portfolios assess a short-term trading fee. *These Portfolios may invest in lower quality debt securities commonly referred to as junk bonds. The Owner bears the entire investment risk; there is no guaranteed minimum value. The accompanying prospectuses for the Funds describe the investment objectives and the attendant risks of the Portfolios.The Cash Value will reflect monthly deductions and certain other fees and charges.Also, a surrender charge may be imposed if, during the first 9 Policy Years the Policy lapses.Generally, the Policy will remain in force as long as the scheduled premium payments are made.If the "Special Premium Payment Provision" is in effect, the Owner will not have to pay the scheduled premiums to keep the Policy in force. The Owner should consider the Policy in conjunction with other insurance he or she owns.It may not be advantageous to replace existing insurance with the Policy, or to finance the purchase of the Policy through a loan or through withdrawals from another policy. This prospectus must be accompanied or preceded by current prospectuses for the Funds.Please read this prospectus carefully and retain it for future reference. We offer a variety of variable universal life policies.Despite offering substantially similar features andinvestment options, certain policies may have lower overall charges than others, including this policy.These differences in charges may be attributable to differences in sales and related expenses incurred in one distribution channel versus another. The Securities and Exchange Commission has not approved or disapproved these securities or the accuracy or adequacy of this prospectus.Any representation to the contrary is a criminal offense.The Policy is not a deposit or obligation of any bank, and no bank endorses or guarantees the Policy or policy values.Neither the Federal Deposit Insurance Corporation nor any Federal agency insures or guarantees policy values or an Owner's investment in the Policy. You should read your Policy along with this prospectus. Table of Contents Page Policy Benefits/Risks Summary 1 Policy Benefits 1 The Death Benefit Transfers Loan Privilege Withdrawal of Excess Net Cash Value Surrender of the Policy Accelerated Death Benefit Personalized Illustrations Policy Risks 2 Investment Risk Risk of Increase in Current Fees and Charges Risk of Lapse Tax Risks Withdrawal and Surrender Risks Loan Risks Portfolio Risks 3 Fee Table 4 The Policy 7 The Company, Separate Account and Funds 8 Nationwide Life Insurance Company of America The Separate Account The Funds Additional Information About the Funds and Portfolios Addition, Deletion, or Substitution of Investments Detailed Description of Policy Provisions 9 Death Benefit Cash Value Payment and Allocation of Premiums Disruptive Trading Transfers of Cash Value Policy Duration Options on Lapse Exchange Privilege Loan Privilege Withdrawal of Excess Cash Value Surrender Privilege Charges and Deductions 19 Premium Expense Charge Surrender Charges Monthly Deductions Mortality and Expense Risk Charge Transfer Charge Short-Term Trading Fees Loan Interest Charge Charge for Income Taxes Guarantee of Certain Charges Other Charges Ownership and Beneficiary Rights 22 Modifying the Policy 23 Telephone, Fax, and E-Mail Requests 23 Split Dollar Arrangements 23 Dividends 24 Supplementary Benefits 24 Table of Contents (continued) Page Federal Income Tax Considerations 24 Introduction Tax Status of the Policy Tax Treatment of Policy Benefits Special Rules for Pension and Profit-Sharing Plans Special Rules for Section 403(b) Arrangements Foreign Tax Credits Business Uses of the Policy Tax Shelter Regulations Withholding Other Tax Considerations Possible Tax Law Changes Alternative Minimum Tax NLICA's Taxes Special Considerations For Life Insurance Policies Owned By Corporations or Other Employers Voting Rights 28 Distribution of Policies 28 Policy Pricing Information on Portfolio Payments State Variations 30 Legal Proceedings 30 Financial Statements 31 Definitions 32 Appendix A – Calculation of Net Investment Factor and Cash Value of the Policy 34 Appendix B – Portfolio Information 35 POLICY BENEFITS/RISKS SUMMARY The Policy is a modified premium variable life insurance policy.The Policy is built around its Cash Value.The Cash Value will increase or decrease depending on the investment performance of the Subaccounts, the premiums the Owner pays, the Policy fees and charges NLICA deducts, and the effect of any Policy transactions (such as transfers, withdrawal of excess Cash Value, and loans).NLICA does not guarantee any minimum Cash Value.The Owner could lose some or all of his or her money. This summary describes the Policy's important benefits and risks.The sections in the prospectus following this summary discuss the Policy's benefits and other provisions in more detail.The Definitions at the end of the prospectus defines certain words and phrases used in this prospectus. POLICY BENEFITS The Death Benefit As long as the Policy remains in force, NLICA will pay the Proceeds to the Beneficiary upon receipt of due proof of the death of the Insured.The Proceeds will consist of the Policy's Death Benefit, plus any additional benefits provided by a supplementary benefit rider, less any outstanding Policy loan and accrued interest, less any unpaid Monthly Deductions.So long as the required scheduled premiums are paid, the Death Benefit will not be less than the applicable Guaranteed Minimum Death Benefit. The Death Benefit is the greatest of: (1) the applicable Guaranteed Minimum Death Benefit for the Policy; (2) the Face Amount of the Policy plus the amount by which the Cash Value on the date of death exceeds the appropriate Special Premium Payment Single Premium; or (3) the Cash Value on the date of death times the Death Benefit Factor for the Insured's sex (if applicable), Attained Age, and Premium Class. There are two Death Benefit options under the Policy – the Basic Death Benefit Option and the Increasing Death Benefit Option.(The Increasing Death Benefit Option is subject to certain availability restrictions.)The applicable Guaranteed Minimum Death Benefit depends upon which Death Benefit the owner chooses.Under each of the Death Benefit options, the Guaranteed Minimum Death Benefit is as follows: Basic Death Benefit Option: the Face Amount of the Policy; Increasing Death Benefit Option: the Face Amount of the Policy plus the sum of all unscheduled premiums received by NLICA as of the date of death. The Owner chooses at the time of application one of the two Death Benefit options.NLICA will not issue the Policy until the Owner has elected a Death Benefit option.If the Policy is issued with the Basic Death Benefit Option, the Owner may change to the Increasing Death Benefit Option only during the first Policy Year.If the Increasing Death Benefit Option is chosen, the Owner may not change to the Basic Death Benefit Option.A change in Death Benefit option may have tax consequences. Transfers The Owner may transfer Cash Value between and among the Subaccounts.We charge $25 for the 5th and each additional transfer during a Policy Year.Transfers between and among the Subaccounts are made as of the date NLICA receives the request.NLICA requires a minimum amount of $100 for each such transfer.(See "Transfers of Cash Value").We may restrict the mode of communication of transfer requests to prohibit disruptive trading that is deemed potentially harmful to Policy Owners. Loan Privilege The Owner may obtain Policy loans in a minimum amount of $300 (or such lesser minimum as may be required in a particular state) but total Policy loans may not exceed (1) for Policy Years 1 through 3, 75% of the cash surrender value (Cash Value less any applicable Surrender Charge); and (2) for Policy Years 4 and thereafter, 90% of the cash surrender value.For Policies issued to Virginia residents, the policy loan available in all years will be 90% of the cash surrender value. At the time of the application for the Policy, the Owner must elect one of two Policy loan interest rate options – either a fixed 8% rate per year or variable rate which will not exceed the greater of 5½ % per year or the Corporate Monthly Bond Yield Average as published by Moody's Investors Service, Inc. If interest is not paid when due, it will be added to the outstanding loan balance, beginning 23 days after the Policy Anniversary.NLICA transfers Cash Value in an amount equal to the loan to NLICA's General Account where it becomes collateral for the loan.The transfer is made pro-rata from each Subaccount.This collateral earns interest at an effective annual rate of 1.5% less than the annual rate then being charged for loans.(See "Loan Privilege.") 1 Depending upon the investment performance of the Subaccounts, and the amounts borrowed, loans may cause a Policy to Lapse.Lapse of the Policy with outstanding loans may result in adverse tax consequences (see "Tax Treatment of Policy Benefits"). Withdrawal of Excess Net Cash Value If the cash surrender value (Cash Value less any applicable Surrender Charge) of the Policy exceeds an amount called the Withdrawal Single Premium (which is the Attained Age net single premium for the Face Amount of the Policy) the Owner may be able to withdraw such excess Cash Value out of the Policy, subject to certain conditions.A withdrawal will reduce the Death Benefit, but not below the Guaranteed Minimum Death Benefit.(See "Withdrawal of Excess Cash Value," below.)A withdrawal may have tax consequences. Surrender of the Policy The Owner may at any time surrender the Policy and receive the entire Net Cash Surrender Value.(See "Surrender Privilege.")A surrender may have tax consequences. Accelerated Death Benefit Under the Accelerated Death Benefit Rider, an Owner may receive, at his or her request and upon approval by NLICA, accelerated payment of part of the Policy's Death Benefit if the Insured develops a Terminal Illness or is permanently confined to a Nursing Care Facility.NLICA will deduct an administrative charge from the accelerated death benefit at the time it is paid.(See "Accelerated Death Benefit.") The Federal income tax consequences associated with adding the Accelerated Death Benefit Rider or receiving the accelerated death benefit are uncertain.The Owner should consult a tax adviser before adding the Accelerated Death Benefit Rider to the Policy or requesting an accelerated death benefit. Personalized Illustrations Owners will receive personalized illustrations that reflect their own particular circumstances.These illustrations may help Owners to understand the long-term effects of different levels of investment performance and the charges and deductions under the Policy.They also may help Owners compare the Policy to other life insurance policies.These illustrations also show the value of premiums accumulated with interest and demonstrate that the Cash Value may be low (compared to the premiums paid plus accumulated interest) if an Owner surrenders the Policy in the early Policy Years.Therefore, an Owner should not purchase the Policy as a short-term investment.The personalized illustrations are based on hypothetical rates of return and are not a representation or guarantee of investment returns or Cash Value. POLICY RISKS Investment Risk Because the Owner invests Cash Value in one or more Subaccounts, he or she will be subject to the risk that investment performance will be unfavorable and that the Cash Value will decrease.In addition, NLICA deducts policy fees and charges from the Cash Value, which can significantly reduce the Cash Value.During times of poor investment performance, this deduction will have an even greater impact on the Cash Value.The Owner could lose everything he or she invests and the Policy could lapse without value, unless the Owner pays the scheduled premiums under the Policy. Frequent trading in the Subaccounts may dilute the value of your Subaccount units, cause the Subaccount to incur higher transaction costs, and/or interfere with the Subaccount's ability to pursue its stated investment objective.This disruption to the Subaccount trading may result in lower investment performance and cash value.We have instituted procedures to minimize disruptive transfers, including, but not limited to, transfer restrictions and short-term trading fees.While we expect these procedures to reduce the adverse effect of disruptive transfers, we cannot assure you that we have eliminated these risks. Risk of Increase in Current Fees and Charges Certain fees and charges are currently assessed at less than their maximum levels.NLICA may increase these current charges in the future up to the guaranteed maximum levels.If fees and charges are increased, the Owner may need to increase the amount and/or frequency of premiums to keep the Policy in force. Risk of Lapse If the Owner does not pay a scheduled premium (after the first scheduled premium) by its due date, the Policy may enter a 61-day Grace Period, beginning from the payment due date.If the Special Premium Payment Provision is not in effect and the Automatic Premium Loan provision is not operative, the failure to pay a scheduled premium by the expiration of the Grace Period will cause the Policy to lapse as of the date the unpaid scheduled premium was due.The Policy generally will not lapse if: (1) scheduled premiums are paid on or before their due dates or within the Grace Period (even if the investment experience of the Subaccounts has been so unfavorable that there is no Cash Value); (2) the Special Premium Payment Provision is in effect (e.g., if the Cash Value exceeds a particular amount), so that the Owner is not required to pay scheduled premiums to keep the Policy in full force (see "Special Premium Payment Provision"); or (3) the Automatic Premium Loan provision is in effect, so that any scheduled premium that has not been paid by the end of the Grace Period will be paid by a Policy loan (see "Automatic Premium Loan"). 2 Tax Risks NLICA anticipates that a Policy should generally be deemed a life insurance contract under federal tax law.However, due to limited guidance, there is some uncertainty about the application of the federal tax law to the Policy, particularly if the Owner of the Policy pays the full amount of premiums permitted under the Policy.An Owner of a Policy issued after October 20, 1988 may, however, adopt certain self-imposed limitations on the amount of premiums paid for such a Policy which should cause the Policy to meet the definition of a life insurance contract.Any Owner contemplating the adoption of such limitations should consult a tax adviser.In addition, if the Owner elects the Accelerated Death Benefit Rider, the tax qualification consequences associated with continuing the Policy after a distribution is made are unclear.The Owner should consult a tax adviser about these consequences. Assuming that a Policy qualifies as a life insurance contract for federal income tax purposes, a Policy Owner should not be deemed to be in constructive receipt of Cash Value under a Policy until there is a distribution from the Policy.Moreover, Death Benefits payable under a Policy should be excludable from the gross income of the Beneficiary.As a result, the Beneficiary generally should not have to pay U.S. federal income tax on the Death Benefit, although other taxes, such as estate taxes, may apply.(See "Federal Income Tax Considerations.") Under certain circumstances, a Policy issued or materially changed after June 20, 1988 may be treated as a "Modified Endowment Contract."If the Policy is a Modified Endowment Contract, then all pre-death distributions, including policy loans, will be treated first as a distribution of taxable income and then as a return of basis or investment in the Policy.In addition, prior to age 59½ any such distributions generally will be subject to a 10% penalty tax.(For further discussion of Modified Endowment Contracts, see "Tax Treatment of Policy Benefits.") If the Policy is not a Modified Endowment Contract, distributions generally will be treated first as a return of basis or investment in the contract and then as disbursing taxable income.Moreover, loans will generally not be treated as distributions.Finally, neither distributions nor loans from a Policy that is not a Modified Endowment Contract are subject to the 10% penalty tax.(See "Distributions from Policies Not Classified as Modified Endowment Contracts.") Withdrawal and Surrender Risks The Surrender Charge under the Policy applies for nine Policy Years after the Policy Date.It is possible that the Owner will receive no Net Cash Surrender Value if the Policy is surrendered in the first few Policy Years.A prospective Owner should purchase the Policy only if he or she as the financial ability to keep it in force for a substantial period of time.A prospective Owner should not purchase the Policy if he or she intends to surrender all or part of the Cash Value in the near future.NLICA designed the Policy to meet long-term financial goals.The Policy is not suitable as a short-term investment.A surrender or withdrawal of excess Cash Value may have tax consequences. Loan Risks A Policy loan, whether or not repaid, will affect Cash Value over time because NLICA subtracts the amount of the loan from the Subaccounts as collateral and holds it in NLICA's General Account.This loan collateral does not participate in the investment performance of the Subaccounts.NLICA reduces the amount it pays on the death of the Insured by the amount of any outstanding Policy loans and accrued interest.A loan may have tax consequences.In addition, if a Policy which is not a Modified Endowment Contract is surrendered or lapses while a Policy loan is outstanding, the amount of the loan, to the extent it has not previously been taxed, will be added to any amount received and taxed accordingly. PORTFOLIO RISKS A comprehensive discussion of the risks of each Portfolio may be found in each Portfolio's prospectus.Please refer to the Portfolios' prospectuses for more information.There is no assurance that any Portfolio will achieve its stated investment objective. 3 FEE TABLE The following tables describe the fees and expenses that an Owner will pay when buying, owning, and surrendering the Policy.The first table describes the fees and expenses that an Owner will pay at the time that he or she buys the Policy, surrenders the Policy, or transfers Cash Value among the Subaccounts. Transaction Fees Charge When Charge is Deducted Amount Deducted Guaranteed Charge Current Charge Maximum Charge Imposed on Premiums (Premium Expense Charge): Premium Tax Charge1 Upon receipt of each premium payment 0-4% of each scheduled Base Premium or unscheduled premium (after deducting the premium processing charge), depending on the Insured's state of residence 2.50% of each scheduled Base Premium or unscheduled premium (after deducting the premium processing charge) Sales Charge Upon receipt of each premium payment 5.00% of each scheduled Base Premium or unscheduled premium (after deducting the premium processing charge) 5.00% of each scheduled Base Premium or unscheduled premium (after deducting the premium processing charge) Premium Processing Charge Upon receipt of each premium payment $1.00 from each premium payment $1.00 from each premium payment Maximum Deferred Surrender Charge: Contingent Deferred Sales Charge2 Upon surrender or lapse during the first 9 Policy Years During Policy Year 5, 9.00% of the lesser of: (1) the total premiums paid, less premium processing charges, to the date of surrender or lapse; or (2) the scheduled Base Premiums payable up to such date (or would have been payable up to such date if the Special Premium Payment Provision has been in effect) During Policy Year 5, 9.00% of the lesser of: (1) the total premiums paid, less premium processing charges, to the date of surrender or lapse; or (2) the scheduled Base Premiums payable up to such date (or would have been payable up to such date if the Special Premium Payment Provision has been in effect) Contingent Deferred Administrative Charge3 Upon surrender or lapse during the first 9 Policy Years During Policy Years 1-5, $5.00 per $1,000 of Face Amount During Policy Years 1-5, $5.00 per $1,000 of Face Amount Short-Term Trading Fee4 Upon transfer of Subaccount value out of a Subaccount within 60 days after allocation to that Subaccount 1% of the amount transferred from the Subaccount within 60 days of allocation to that Subaccount 1% of the amount transferred from the Subaccount within 60 days of allocation to that Subaccount Transfer Fees5 Upon Transfer $25 per transfer $25 per transfer Accelerated Death Rider Upon surrender or lapse during the first 9 Policy Years $250 $100 1 NLICA does not deduct a premium tax charge in jurisdictions that impose no premium tax. 2 Beginning in the 6th Policy Year, the Contingent Deferred Sales Charge decreases each Policy Year to 0% after the 9th Policy Year. 3 Beginning in the 6th Policy Year, the Contingent Deferred Administrative Charge decreases each Policy Year to $0 after the 9th Policy Year. 4 The Short-Term Trading Fee is only assessed in connection with those Portfolios that assess a redemption fee to the Variable Account (refer to the end of the Fee Table for a complete list of Portfolios that assess redemption fees). 5 We do not assess a transfer charge for the first 4 transfers each Policy Year. 4 The next table describes the fees and expenses that a Policy Owner will pay periodically during the time that he or she owns the Policy, not including Portfolio fees and expenses. Periodic Charges Other Than Portfolio Operating Expenses Charge When Charge is Deducted Amount Deducted Guaranteed Charge Current Charge Cost of Insurance:1 Minimum and Maximum Charge On Policy Date and monthly on Policy Processing Day $0.06 - $458.71 per $1,000 of Net Amount at Risk per month $0.05 - $121.67 per $1,000 of Net amount at Risk per month Charge for a male Insured, Attained Age 45, in the nonsmoker Premium Class On Policy Date and monthly on Policy Processing Day $0.28 per $1,000 of Net Amount at Risk per month $0.25 per $1,000 of Net Amount at Risk per month First Year Policy Charge2 On Policy Date and monthly on Policy Processing Day $5.00 $5.00 Monthly Administration Charge On Policy Date and monthly on Policy Processing Day $3.25 plus $0.015 per $1,000 of Face Amount $3.25 plus $0.015 per $1,000 of Face Amount Minimum Death Benefit Guarantee Charge3 On Policy Date and monthly on Policy Processing Day $0.01 per $1,000 of the Guaranteed Minimum Death Benefit $0.01 per $1,000 of the Guaranteed Minimum Death Benefit Mortality and Expense Risk Charge Daily Annual rate 0.60% of the average daily net assets of each Subaccount in which the Owner is invested Annual rate 0.60% of the average daily net assets of each Subaccount in which the Owner is invested Loan Interest Charge4 On Policy Anniversary or earlier, as applicable5 Fixed annual rate of 8.00% or a variable loan interest rate equal to the greater of 5.50% or the Moody's Corporate Bond Yield Average-Monthly Average Corporates Fixed annual rate of 8.00% or a variable loan interest rate equal to the greater of $5.50 or the Moody's Corporate Bond Yield Average-Monthly Average Corporates 1 Cost of Insurance Charges vary based on the Insured's Attained Age, sex, Premium Class, and Net Amount at Risk.The Cost of Insurance Charges shown in the table may not be typical of the charges the Owner will pay.The Policy's specifications page will indicate the guaranteed Cost of Insurance Charge applicable to the Policy, and more detailed information concerning the Owner's Cost of Insurance Charges is available on request from the Service Center.Also, before the Owner purchases the Policy, NLICA will provide the Owner with personalized illustrations of future benefits under the Policy based upon the Insured's Issue Age and Premium Class, the Death Benefit option, Face Amount, scheduled premiums, and riders requested. 2NLICA only deducts the First Year Policy Charge on the first 12 Policy Processing Days. 3 For a Policy with a Guaranteed Minimum Death Benefit of $50,000, the Minimum Death Benefit Guarantee Charge is $0.50 per month. 4 The maximum guaranteed net cost of loans is 1.50% annually (after offsetting the interest NLICA guarantees it will credit on loaned amounts, which is equal to an annual rate of 1.50% below the 8.00% fixed interest rate or variable loan interest rate). 5While a policy loan is outstanding, loan interest is payable in arrears on each Policy Anniversary or, if earlier, on the date of loan repayment, lapse, surrender, policy termination, or the Insured's death. 5 Periodic Charges Other Than Portfolio Operating Expenses Charge When Charge is Deducted Amount Deducted Guaranteed Charge Current Charge Optional Charges1 Accidental Death Benefit Rider: Minimum and Maximum Charge Payable with the scheduled premium payment If the Special Premium Payment Provision is in effect, on the Policy Processing Day a scheduled premium otherwise would be due Annual rate of $0.86 - $3.89 per $1,000 of rider coverage amount added to each scheduled premium payment If the Special Premium Payment Provision is in effect, an annual rate of $0.80 - $3.60 per $1,000 of rider coverage amount Annual rate of $0.86 - $3.89 per $1,000 of rider coverage amount added to each scheduled premium payment If the Special Premium Payment Provision is in effect, an annual rate of $0.80 - $3.60 per $1,000 of rider coverage amount Charge for an Insured, Issue Age 32, assuming monthly scheduled premium payments and the Special Premium Payment Provision is not in effect Payable with the scheduled premium payment $0.91 per $1,000 of rider coverage amount added to each scheduled premium payment $0.91 per $1,000 of rider coverage amount added to each scheduled premium payment Disability Waiver of Premium Benefit Rider: Minimum and Maximum Charge Payable with the scheduled premium payment If the Special Premium Payment Provision is in effect, on the Policy Processing Day a scheduled premium otherwise would be due Annual rate of $0.17 - $5.32 per $1,000 of Face Amount added to each scheduled premium payment If the Special Premium Payment Provision is in effect, an annual rate of $0.16 - $4.92 per $1,000 of Face Amount Annual rate of $0.17 - $5.32 per $1,000 of Face Amount added to each scheduled premium payment If the Special Premium Payment Provision is in effect, an annual rate of $0.16 - $4.92 per $1,000 of Face Amount Charge for an Insured, Issue Age 34, assuming monthly scheduled premium payments and the Special Premium Payment Provision is not in effect Payable with the scheduled premium payment Annual rate of $0.03 per $1,000 of Face Amount added to each scheduled premium payment Annual rate of $0.03 per $1,000 of Face Amount added to each scheduled premium payment Guaranteed Purchase Option Rider: Minimum and Maximum Charge Payable with the scheduled premium payment If the Special Premium Payment Provision is in effect, on the Policy Processing Day a scheduled premium otherwise would be due Annual rate of $0.68 - $2.60 per $1,000 of rider coverage amount added to each scheduled premium payment If the Special Premium Payment Provision is in effect, an annual rate of $0.63 - $2.40 per $1,000 of rider coverage amount Annual rate of $0.68 - $2.60 per $1,000 of rider coverage amount added to each scheduled premium payment If the Special Premium Payment Provision is in effect, an annual rate of $0.63 - $2.40 per $1,000 of rider coverage amount 1Charges for the Accidental Death Benefit, Disability Waiver of Premium Benefit, and Guaranteed Purchase Option Riders may vary based on the Insured's Issue Age, Premium Class, premium mode, Face Amount, and rider coverage amount.The rider charges shown in the table may not be typical of the charges the Owner will pay.The Policy's specifications page will indicate the rider charges applicable to the Owner's Policy, and more detailed information concerning these rider charges is available on request from the Service Center.Also, before the Owner purchases the Policy, NLICA will provide personalized illustrations of future benefits under the Policy based upon the Insured's Issue Age and Premium Class, the Death Benefit option, Face Amount, scheduled premiums, and riders requested. 6 Periodic Charges Other Than Portfolio Operating Expenses Charge When Charge is Deducted Amount Deducted Guaranteed Charge Current Charge Charge for an Insured, Issue Age 0 assuming monthly scheduled premium payments, the Special Premium Payment Provision is not in effect and the Policy has the Disability Waiver of Premium Rider Payable with the scheduled premium payment $0.06 per $1,000 of rider coverage amount per month $0.06 per $1,000 of rider coverage amount per month The following table shows the minimum and maximum Total Annual Portfolio Operating Expenses, as of December 31, 2006, that an Owner will pay periodically during the time that he or she owns the Policy.The table does not reflect Short-Term Trading Fees.More detail concerning each Portfolio's fees and expenses is contained in the prospectus for each Portfolio. Minimum Maximum Total Annual Portfolio Operating Expenses (expenses that are deducted from Portfolio assets, including management fees, distribution and/or service (12b-1) fees, and other expenses, as a percentage of average Portfolio assets) 0.33% – 1.47% The minimum and maximum Portfolio operating expenses indicated above do not reflect voluntary or contractual reimbursements and/or waivers applied to some Portfolios.Therefore, actual expenses could be lower.Refer to the Portfolio prospectuses for specific expense information. The following Portfolios assess a Short-Term Trading Fee in connection with transfers from a Subaccount that occur within 60 days after the date of allocation to that Subaccount (see "Short-Term Trading Fees"): Fidelity VIP Fund – VIP Overseas Portfolio: Initial Class R NVIT – NVIT International Value Fund: Class III Van Eck Worldwide Insurance Trust – Worldwide Bond Fund: Class R Van Eck Worldwide Insurance Trust – Worldwide Emerging Markets Fund: Class R Van Eck Worldwide Insurance Trust – Worldwide Hard Assets Fund: Class R Van Eck Worldwide Insurance Trust – Worldwide Real Estate Fund: Class R THE POLICY The Modified Premium Variable Life Insurance Policy offered by this prospectus is issued by NLICA.The Policy is similar in many ways to a fixed benefit life insurance policy.As with a fixed-benefit life insurance policy, the Owner of a Policy makes premium payments in return for insurance coverage on the person insured.Also, like many fixed-benefit life insurance policies, the Policy will not lapse if scheduled premiums are paid and the Policy provides for accumulation of Net Premiums and a Net Cash Surrender Value which is payable if the Policy is surrendered during the Insured's lifetime.As with many fixed-benefit life insurance policies, the Net Cash Surrender Value during the early Policy Years is likely to be substantially lower than the aggregate premium payments made. However, the Policy differs from a fixed-benefit life insurance policy in several important respects.Unlike a fixed-benefit life insurance policy, under the Policy, the Death Benefit may and the Cash Value will increase or decrease to reflect the investment performance of any Subaccounts to which Cash Value is allocated.There is no guaranteed minimum Net Cash Surrender Value.If scheduled premium payments are not made, then, after a Grace Period, the Policy will lapse without value.(See "Policy Duration.")However, if the "Special Premium Payment Provision" is in effect, the Owner will not be required to pay scheduled premiums to keep the Policy in full force.Generally, this provision will take effect when the Cash Value exceeds a particular amount.(See "Special Premium Payment Provision.")If a Policy lapses while loans are outstanding, certain amounts may become subject to income tax.(See "Federal Income Tax Considerations.") The Policy is called "modified premium" because while there is a fixed schedule for premium payments, the Owner may, subject to certain restrictions, make additional unscheduled payments. The Policy is designed to provide lifetime insurance benefits and long-term investment of Cash Value.A prospective Owner should evaluate the Policy in conjunction with other insurance coverage that he or she may have, as well as their need for insurance and the Policy's long-term investment potential.It may not be advantageous to replace existing insurance coverage with the Policy.In particular, replacement should carefully be considered if the decision to replace existing coverage is based solely on a comparison of policy illustrations. 7 This Policy is issued for Insureds with Issue Ages 0-85.The minimum Face Amount is $50,000. NLICA offers other variable life insurance policies that have different Death Benefits, policy features, and optional programs.However, these other policies also have different charges that would affect the Owner's Subaccount performance and Cash Value.To obtain more information about these other policies, contact NLICA's Service Center or the Owner's agent. In order to comply with the USA Patriot Act and rules promulgated thereunder, Nationwide will implement procedures designed to prevent policies described in this prospectus from being used to facilitate money laundering or the financing of terrorist activities. THE COMPANY, SEPARATE ACCOUNT AND FUNDS Nationwide Life Insurance Company of America NLICA is a stock life insurance company.NLICA is located at 1000 Chesterbrook Boulevard, Berwyn, Pennsylvania 19312.NLICA's Service Center is located at 300 Continental Drive, Newark, Delaware 19713. The Separate Account The Separate Account is a separate investment account to which assets are allocated to support the benefits payable under the Policies as well as other variable life insurance policies NLICA may issue. The assets of the Separate Account are owned by NLICA.However, these assets are held separate from other assets and are not part of NLICA's General Account.NLICA is obligated to pay all benefits under the Policies.The portion of the Separate Account's assets equal to the reserves and other liabilities under the Policies (and other policies) supported by the Separate Account are not chargeable with liabilities arising out of any other business that NLICA may conduct.NLICA may transfer to its General Account any assets of the Separate Account that exceed the reserves and Policy liabilities of the Separate Account (which will always be at least equal to the aggregate Cash Value allocated to the Separate Account under the Policies).The income, gains and losses, realized or unrealized, from the assets allocated to the Separate Account are credited to or charged against the Separate Account without regard to other income, gains or losses of NLICA.NLICA may accumulate in the Separate Account the accrued charges for mortality and expense risks and investment results attributable to assets representing such charges. The Separate Account is registered with the Securities and Exchange Commission ("SEC") under the Investment Company Act of 1940 (the "1940 Act") as a unit investment trust type of investment company.Such registration does not involve any supervision of the management or investment practices or policies of the Separate Account by the SEC.The Separate Account meets the definition of a "Separate Account" under federal securities laws.The Separate Account has Subaccounts which each invest exclusively in Portfolios of one of the Funds.NLICA reserves the right to make structural and operational changes affecting the Separate Account.(See "Addition, Deletion, or Substitution of Investments.") NLICA does not guarantee any money that the Owner places in the Subaccounts.The value of each Subaccount will increase or decrease, depending on the investment performance of the corresponding Portfolio.The Owner could lose some or all of his or her money. The Funds Each of the Funds offered in this Policy is registered with the SEC under the 1940 Act as an open-end management investment company.The SEC does not, however, supervise the management or the investment practices and policies of the Funds or their Portfolios.The assets of each Portfolio are separate from the assets of other portfolios of that Fund and each Portfolio has separate investment objectives and policies.Some of the Funds may, in the future, create additional Portfolios.The investment experience of each Subaccount depends on the investment performance of its corresponding Portfolio.For more detail about each Portfolio, refer to each Portfolio's prospectus and/or "Appendix B: Portfolio Information" later in this prospectus. These Portfolios are not available for purchase directly by the general public, and are not the same as other mutual fund portfolios with very similar or nearly identical names that are sold directly to the public.However, the investment objectives and policies of certain Portfolios available under the Policy are very similar to the investment objectives and policies of other portfolios that are or may be managed by the same investment adviser or manager.Nevertheless, the investment performance of the Portfolios available under the Policy may be lower or higher than the investment performance of these other (publicly available) portfolios.There can be no assurance, and NLICA makes no representation, that the investment performance of any of the Portfolios available under the Policy will be comparable to the investment performance of any other portfolio, even if the other portfolio has the same investment adviser or manager, the same investment objectives and policies, and a very similar name. Additional Information About the Funds and Portfolios No one can assure that any Portfolio will achieve its stated objectives and policies. More detailed information concerning the investment objectives, policies and restrictions of the Portfolios, the expenses of the Portfolios, the risks attendant to investing in the Portfolios and other aspects of the Funds' operations can be found in the current prospectus for each Fund and the current Statement of Additional Information for the Funds.The Funds' prospectuses should be read carefully and kept for future reference before any decision is made concerning the allocation of Net Premium or transfers of Cash Value among the Subaccounts. 8 NLICA (or an affiliate) may receive compensation from a Fund or its investment adviser or distributor (or affiliates thereof) in connection with administration, distribution, or other services provided with respect to the Funds and their availability through the Policies.The amount of this compensation is based upon a percentage of the assets of the Fund attributable to the Policies and other policies issued by NLICA.These percentages differ, and some Funds, advisers, or distributors (or affiliates) may pay NLICA or an affiliate more than others.NLICA also may receive 12b-1 fees. Addition, Deletion, or Substitution of Investments Where permitted by applicable law, NLICA reserves the right to make certain changes to the structure and operation of the Separate Account without the Owner's consent, including, among others, the right to: 1. Remove, combine, or add Subaccounts and make the new Subaccounts available to the Owner at NLICA's discretion; 2. Substitute shares of another registered open-end management company, which may have different fees and expenses, for shares of a Subaccount at NLICA's discretion; 3. Substitute or close Subaccounts to allocations of premiums or Cash Value, or both, and to existing investments or the investment of future premiums, or both, at any time in NLICA's discretion; 4. Transfer assets supporting the Policies from one Subaccount to another or from the Separate Account to another separate account; 5. Combine the Separate Account with other separate accounts, and/or create new separate accounts; 6. Deregister the Separate Account under the 1940 Act, or operate the Separate Account as a management investment company under the 1940 Act, or as any other form permitted by law; and 7. Modify the provisions of the Policy to reflect changes to the Subaccounts and the Separate Account and to comply with applicable law. The particular Portfolios available under the Policies may change from time to time.Specifically, Portfolios or Portfolio share classes that are currently available may be removed or closed off to future investment.New Portfolios or new share classes of currently available Portfolios may be added.Policy Owners will receive notice of any such changes that affect their Policy.Additionally, not all of the Portfolios are available in every state. The Funds, which sell their shares to the Subaccounts pursuant to participation agreements, also may terminate these agreements and discontinue offering their shares to the Subaccounts.NLICA will not make any such changes without receiving any necessary approval of the Securities and Exchange Commission and applicable state insurance departments.NLICA will notify the Owner of any changes. DETAILED DESCRIPTION OF POLICY PROVISIONS Death Benefit General.As long as the Policy remains in force, the Proceeds of the Policy will, upon due proof of the Insured's death (and fulfillment of certain other requirements), be paid to the Beneficiary in accordance with the designated Death Benefit option.The Proceeds will be determined as of the date of the Insured's death and will be equal to: 1. the Death Benefit; plus 2. any additional benefits due under a supplementary benefit rider attached to the Policy; minus 3. any loan and accrued loan interest on the Policy; minus 4. any overdue deductions if the death of the Insured occurs during the Grace Period. The Proceeds may be paid in cash or under one of the Settlement Options set forth in the Policy. Death Benefit Options.The Policy provides two Death Benefit options. Under the Basic Death Benefit Option, the Death Benefit is equal to the greatest of: (1) the Face Amount of the Policy; (2) the Face Amount of the Policy plus the amount by which the Cash Value of the Policy on the date of death exceeds the appropriate 7½% Special Premium Payment Single Premium; or (3) the Cash Value of the Policy on the date of death times the Death Benefit Factor shown in the Policy for the Insured's sex (if applicable), Attained Age and Premium Class. Under the Increasing Death Benefit Option, the Death Benefit is equal to the greatest of: (1) the Face Amount of the Policy plus the sum of all unscheduled premiums received by NLICA as of the date of death; (2) the Face Amount of the Policy plus the amount by which the Cash Value of the Policy on the date of death exceeds the appropriate 7½% Special Premium Payment Single Premium; or (3) the Cash Value of the Policy on the date of death times the Death Benefit Factor shown in the Policy for the Insured's sex (if applicable), Attained Age and Premium Class. 9 The Death Benefit is increased by the portion of any scheduled premium payment which applies to a period of time beyond the date of death.The amount payable is reduced by any policy loans and accrued interest and, if the Insured dies during the Grace Period, by that part of any required but unpaid scheduled premium which applies to a period prior to the date of death.The amount remaining after these adjustments is the Proceeds at death paid to the Beneficiary at the Insured's death. Availability of Death Benefit Options.The Death Benefit option is chosen by the Owner at the time of application for the Policy.If the Policy is issued with the Basic Death Benefit, the Owner may change to the Increasing Death Benefit only during the first Policy Year.Once the Increasing Death Benefit has been chosen, the Owner may not subsequently change to the Basic Death Benefit.Changing the Death Benefit option may result in a change in Face Amount, and may have adverse tax consequences.A tax adviser should be consulted before changing the Death Benefit option. The Guaranteed Minimum.As long as required scheduled premiums are paid, the Death Benefit is guaranteed never to be less than the applicable Guaranteed Minimum Death Benefit for the Policy.For a Policy with the Basic Death Benefit, the Guaranteed Minimum Death Benefit is equal to the Face Amount of the Policy.For a Policy with the Increasing Death Benefit, the Guaranteed Minimum Death Benefit is equal to the Face Amount of the Policy plus the sum of all unscheduled premiums received by NLICA as of the date of death. How the Death Benefit May Vary.For purposes of determining the Cost of Insurance Charge, the Death Benefit is determined on each Policy Processing Day based on the Cash Value of the Policy (see "How the Cash Value May Vary," below).The Death Benefit will be adjusted to the date of death.The Death Benefit and the Proceeds payable at the Insured's death, therefore, depend on the Cash Value of the Policy when the Insured dies.Favorable investment experience and premium payments in excess of scheduled premiums may result in an increase in the Death Benefit.Unfavorable investment experience may result in decreases in the Death Benefit, but never less than the Face Amount of the Policy.The Death Benefit will also vary depending upon whether the Basic Death Benefit or the Increasing Death Benefit applies. Accelerated Death Benefit.Under the Accelerated Death Benefit Rider, the Owner may receive an accelerated payment of part of the Policy's Death Benefit when:(1) the Insured develops a non-correctable medical condition which is expected to result in his or her death within 12 months; or (2) the Insured has been confined to a Nursing Care Facility for 180 days and is expected to remain in such a facility for the remainder of his or her life. There is no additional charge for this rider.However an administrative charge, currently $100 and not to exceed $250, will be deducted from the accelerated death benefit at the time it is paid.The federal income tax consequences associated with adding the Accelerated Death Benefit Rider or receiving the accelerated death benefit are uncertain.The Owner should consult a tax adviser before adding the Accelerated Death Benefit Rider to the Policy or requesting an accelerated death benefit. Cash Value The Cash Value is not guaranteed.Unless there is an outstanding policy loan, the total Cash Value of the Policy at any time is the sum of the Cash Values of the Subaccounts.If there is an outstanding loan, the total Cash Value equals the Cash Value in the General Account attributable to the loan plus the Cash Values of the Separate Account. As described below, the Cash Value of each Subaccount may increase or decrease daily depending on the investment experience of the Subaccounts, the deduction of charges from the Cash Value, and any other transactions (e.g., transfers, withdrawals, and loans).Although the Policy offers the possibility of Cash Value appreciation, there is no assurance that such will occur.It is also possible, due to poor investment experience, for the Cash Value to decline to zero.NLICA does not guarantee a minimum Cash Value.Therefore, the Owner bears all the investment risk on the Cash Value. How the Cash Value May Vary.The Cash Value of each Subaccount on the Policy Date is the portion of the Net Premium allocated to that Subaccount reduced by the portion of the Monthly Deduction on the first Policy Processing Day allocated to that Subaccount.Thereafter, the Cash Value of each Subaccount changes on each Valuation Day. The Cash Value of each Subaccount reflects a number of factors, including the investment performance of the Portfolio, the receipt of scheduled and unscheduled premium payments, transfers from and to other Subaccounts, transfers to and from the General Account for a policy loan and repayment, any withdrawal of excess Cash Value, the Monthly Deductions from Cash Value, and the daily charges against the Subaccounts.For a Policy having the Increasing Death Benefit where unscheduled premiums are paid, the Cash Value may be slightly lower than that of the same Policy having the Basic Death Benefit. Net Investment Factor.Each Subaccount has its own net investment factor.The net investment factor measures the investment performance of a Subaccount from one Valuation Day to the next.The factor increases to reflect investment income and capital gains, realized and unrealized, for the securities of the underlying Portfolio.The factor decreases to reflect any capital losses, realized and unrealized, for the securities of the underlying Portfolio. The asset charge for mortality and expense risks is deducted in determining the applicable net investment factor. A description of how the net investment factor is determined and how it is reflected in the Cash Value of the Policy is set forth in Appendix A on Page 34. 10 Payment and Allocation of Premiums Scheduled Premiums.Scheduled premiums are payable during the Insured's lifetime on an annual basis or, if elected, more frequently.If the Owner submits a premium payment to his or her agent, NLICA will not begin processing the premium until NLICA receives it from the agent's broker-dealer.The scheduled premium is a level amount that does not change until the Premium Change Date (see "Premium Change Date").If all required scheduled premiums are paid when due, the Policy will not lapse, even if adverse investment experience results in no Cash Value.If the Special Premium Payment Provision is in effect, scheduled premiums do not have to be paid for the Policy to stay in full force.(See "Special Premium Payment Provision".)If that provision is not in effect, scheduled premiums must be paid to keep the Policy in full force.(See "Grace Period for Payment of Scheduled Premiums.") Amount of Scheduled Premiums.The amount of scheduled premiums depends on the Face Amount of the Policy, the age of the Insured, the Insured's sex and Premium Class and the frequency of premium payments.The amount of scheduled premiums payable on Policies issued in states which require "unisex" policies (currently Montana) or in conjunction with employee benefit plans depends on all of the preceding factors except for the sex of the Insured. For purposes of calculating premium rates, there are three groupings or "bands" of Face Amount.Each band has a different set of premium rates per $1,000 of Face Amount.The bands are: $50,000 - 99,999; $100,000 - 249,999; $250,000 and over.Generally, the premium rates per $1,000 of Face Amount will be lower for Policies in a higher Face Amount band.Premiums generally are higher for Policies issued for older Insureds.Premiums also are generally higher for male Insureds than comparable female Insureds.The Premium Classes available are Standard, Non-Smoker, Non-Smoker with Extra-Premium and Extra-Premium.Lower premiums are charged to non-smokers who are at least 22 years of age (21 years of age for Policies issued to residents of Texas).Since there is no Non-Smoker class for Insureds under the age of 22, shortly before an Insured attains age 22, NLICA may notify the Insured about possible classification as a Non-Smoker.If the Insured does not qualify for the Non-Smoker class or does not respond to the notification, the Insured's Premium Class will remain Standard and the monthly deduction for cost of insurance will be based on Smoker mortality tables (see "Cost of Insurance").If the Insured does respond to the notification and qualifies as a Non-Smoker, the scheduled premium for the Policy will be reduced and the monthly deduction for cost of insurance will be based on Non-Smoker mortality tables.Additional premiums are charged for a Policy with an extra-premium class and for any supplementary insurance benefits.In certain situations, such as term conversions, where less than normal underwriting expenses are incurred, NLICA may allow a credit toward the first scheduled premium. Representative annual Base Premium amounts payable from the Policy Date until the Premium Change Date for Non-Smoker and Standard Premium Classes are shown in the following table: $50,000 Face Amount $100,000 Face Amount Non-Smoker Standard Non-Smoker Standard Male, Issue Age 25 395.50 503.50 765.00 982.00 Female, Issue Age 35 508.50 594.00 991.00 1,163.00 Male, Issue Age 45 905.00 1,216.00 1,783.00 2,405.00 Female, Issue Age 55 1,236.50 1,442.00 2,445.00 2,856.00 Premiums are payable on an annual, semi-annual or quarterly basis.Premiums are payable monthly under the Automatic Payment Plan where the Owner authorizes NLICA to withdraw premiums from the Owner's checking account each month.If premiums are payable under the Automatic Payment Plan and such plan is terminated, the premium payment frequency will be changed to quarterly.The Owner may make deposits into a Premium Deposit Fund Account (PDF Account).If the Owner has a PDF Account, NLICA will automatically apply the amount in such account toward payment of the scheduled premium due on the premium due date.Any amounts held in a PDF Account earn interest at a fixed rate which will be declared by NLICA from time to time. If scheduled premiums are paid more often than annually, the aggregate yearly premium will be higher.Although it is not guaranteed that Owners who pay premiums annually and those who pay more frequently than annually will achieve the same Cash Values, the higher premium for those who pay premiums more frequently is intended to decrease the likelihood that the Cash Values for such Owners will be significantly different than those of annual payors. Since NLICA deducts a premium processing charge of $1.00 from each premium payment, Policies for which premiums are paid more frequently than annually will incur higher aggregate premium processing charges than Policies with premiums paid annually (see "Premium Processing Charge"). The following table compares annual and monthly premiums for Insureds who are in the Non-Smoker Premium Class.Note that in these examples the sum of 12 monthly premiums for a particular Policy is approximately 106% of the annual premium for the Policy. $50,000 Face Amount $100,000 Face Amount Monthly Annual Monthly Annual Male, Issue Age 25 34.80 395.50 67.32 765.00 Female, Issue Age 35 44.75 508.50 87.21 991.00 Male, Issue Age 45 79.64 905.00 156.90 1,783.00 Female, Issue Age 55 108.81 1,236.50 215.16 2,445.00 11 Unscheduled Premiums.The Owner may make unscheduled premium payments at any time, subject to certain minimum and maximum limitations.The minimum unscheduled premium payment is $25.The maximum unscheduled premium which NLICA will accept in any Policy Year, without prior approval, is a multiple of the scheduled annual Base Premium, based on the Attained Age of the Insured, as shown in the following table. Attained Age Multiple of Scheduled Base Premium 0-59 10 60-65 8 66-70 6 71-75 5 76-80 4 81-85 3 86+ 2 The Owner may plan to pay on a regular basis a premium amount in excess of the scheduled premium.NLICA will show this additional amount as payable on the premium notice.However, only the required scheduled premium shown on such notice must be paid to keep the Policy in full force. The Cash Value of the Policy will immediately increase as of the date an unscheduled premium payment is received.This will increase the likelihood that the Special Premium Payment Provision will go into effect earlier than it otherwise would.If unscheduled premium payments are made, the Special Premium Payment Provision may go into effect slightly later for a Policy with the Increasing Death Benefit than it would for the same Policy with the Basic Death Benefit.Of course, the Cash Value may subsequently increase or decrease depending upon the investment experience of the Subaccounts to which the net unscheduled premium is allocated.Depending upon the circumstances, the Death Benefit may or may not increase when an unscheduled premium payment is received.If the Special Premium Payment Provision has been in effect and scheduled premiums have been skipped, then payment of unscheduled premiums increases the total premiums paid and therefore can increase the amount of the Surrender Charge. Premium Change Date.Each Policy sets forth a scheduled premium amount payable on the Policy Date and on each subsequent premium due date until the Premium Change Date.Each Policy also sets forth a higher premium amount payable on and after the Premium Change Date.The Premium Change Date is the Policy Anniversary nearest the Insured's Attained Age 70 or the 15th Policy Year, if later.Because of the premium change feature, the scheduled premiums payable before the Premium Change Date are lower than would otherwise be available and NLICA is able to provide a Guaranteed Minimum Death Benefit, as long as scheduled premiums are paid when due. The higher premium amount specified in the Policy which is payable beginning on the Premium Change Date is based on the following assumptions: 1. no unscheduled premium payments are made; 2. maximum Cost of Insurance Charges are deducted in all Policy Years; and 3. the net rate of return for the chosen Subaccount is 4½%. Two months prior to the Premium Change Date, NLICA will recompute the scheduled premium amount payable on and after such date, assuming all scheduled premiums due before the Premium Change Date are paid.If the Owner has made unscheduled premium payments, if the Cost of Insurance Charges deducted are less than the maximum charges, if the chosen Subaccount has a net rate of return greater than 4½%, or if any appropriate combination of these factors occurs, the amount of scheduled premiums payable on and after the Premium Change Date will usually be less than the premium amount payable on and after such date as shown in the Policy; in no event will the premium be greater than that shown in the Policy.If unscheduled premium payments are made, for a Policy with the Increasing Death Benefit, the premium payable on and after the Premium Change Date may be slightly higher than it would be for the same Policy with the Basic Death Benefit. Special Premium Payment Provision.If the "Special Premium Payment Provision" is in effect, the Owner will not be required to pay scheduled premiums to keep the Policy in full force.Generally, this provision will take effect when the Cash Value exceeds a particular amount as described in more detail below. The Special Premium Payment Provision operates on an annual basis.NLICA will notify the Owner if this provision goes into effect and each year that it stays in effect.To determine whether this provision will take effect for a Policy Year, NLICA will calculate whether the Cash Value on the Policy Processing Day 2 months before each Policy Anniversary, plus any scheduled but unpaid premiums due before the Policy Anniversary, exceeds an amount called the Special Premium Payment Single Premium.This is an amount which if paid as one sum, and given certain assumptions, which are described in the following paragraph, would be sufficient to purchase a single premium life insurance policy at the Insured's Attained Age with a face amount equal to the Policy's Face Amount.If the Cash Value exceeds this amount and if the required scheduled premiums due before the Policy Anniversary are paid, then the Special Premium Payment Provision goes into effect on that Policy Anniversary and remains in effect for one year.The Policy will remain in force for that year, regardless of whether the Owner makes premium payments or the Cash Value remains 12 greater than the Special Premium Payment Single Premium (the "SPPSP").If any premium payments are paid while the Special Premium Payment Provision is in effect, they will be considered unscheduled premium payments.Therefore, any premiums for supplemental benefits and extra-premium class will not be deducted from such premium payments.Instead, while the Special Premium Payment Provision is in effect, a portion of the premiums for supplemental benefits and extra-premium class will be deducted from the Cash Value at the premium frequency in effect (see "Supplementary Benefit Charge"). The assumptions on which the SPPSP is based are: 1. Current cost of insurance rates; 2. Expense charges described herein; 3. A Death Benefit equal to the applicable Guaranteed Minimum Death Benefit for the Policy; 4. An amount sufficient to cover the cost of any supplementary benefits and extra-premium class; and 5. An assumed interest rate. The assumed interest rate is 7.5% if the Special Premium Payment Provision was not in effect for the prior Policy Year, and is 9% if the provision was in effect for the prior Policy Year.Since the 7.5% assumed interest rate results in a higher SPPSP than when the 9% assumed interest rate is used, it is possible for the provision to stay in effect when the factors affecting Cash Value are less favorable than necessary initially to trigger the provision. Since the effectiveness of the Special Premium Payment Provision depends on the amount of Cash Value, it depends upon all the factors that affect Cash Value, such as the investment experience, the amount and frequency of unscheduled premium payments, and the level of actual cost of insurance and other charges.Greater investment performance, payment of unscheduled premiums, and lower cost of insurance and other charges will each tend to increase the likelihood that the provision will go into effect.The provision also depends on the relationship between the Cash Value and the SPPSP, and the SPPSP increases with the Insured's Attained Age.Therefore, for older Insureds the Cash Value must be correspondingly higher to trigger this provision. The time that the Special Premium Payment Provision goes into effect may also depend upon whether the Policy has the Basic or Increasing Death Benefit Option.Assuming that unscheduled premium payments have been made, for a Policy with the Increasing Death Benefit, the Cash Value may be slightly lower and the SPPSP higher than for the same Policy with the Basic Death Benefit.Therefore, where unscheduled premium payments have been made, the Special Premium Payment Provision may go into effect later for a Policy with the Increasing Death Benefit than it would for the same Policy with the Basic Death Benefit. For Policies issued to residents of New York State, the determination of whether the Special Premium Payment Provision will take effect is based on whether the Cash Value exceeds the greater of the SPPSP and the Special Premium Payment Tabular Value (the SPPTV). For a Policy with the Basic Death Benefit, the SPPTV is calculated like the Cash Value of the Policy except that it is based on the following assumptions: 1. Guaranteed (maximum) cost of insurance rates; 2. Expense charges described herein; 3. A net investment return of 4½%; 4. Payment of all scheduled premiums when due; and 5. No unscheduled premium payments or policy loans. Because these assumptions are more conservative than the assumptions used to calculate the SPPSP, for New York Policies it is somewhat less likely, under certain circumstances, that the Special Premium Payment Provision will go into effect as early as it will for other Policies and New York Policies may require a higher net rate of return in order for the Special Premium Payment Provision to remain in effect for a subsequent year. Automatic Premium Loan.The Owner may elect the Automatic Premium Loan (APL) provision in the Application for the Policy or by written request after the Policy is issued.The APL provision will be operative only when premiums are payable other than monthly.If the APL provision is operative, any scheduled premium which has not been paid by the end of the Grace Period will be paid by a policy loan within 7 days after the end of such Grace Period, provided the Policy has sufficient loan value and the Special Premium Payment Provision is not in effect.The interest rate charged under the APL provision is the same as that charged for any other Policy loan.(See "Loan Privilege.") Premium Limitations.The Code provides for exclusion of the Death Benefit from a Beneficiary's gross income if total premium payments do not exceed certain stated limits.In no event can the total of all premiums paid under a Policy exceed such limits.NLICA has established procedures to monitor whether aggregate premiums paid under a Policy exceed those limits.If a premium is paid which would result in total premiums exceeding such limits, NLICA will accept only that portion of the premium which would make total premiums equal the maximum amount which may be paid under the Policy.NLICA will notify the Owner of available options with regard to the excess premium.If a satisfactory arrangement is not made, NLICA will refund this excess to the Owner.If 13 total premiums do exceed the maximum premium limitations established by the Code, however, the excess of a Policy's Death Benefit over the Policy's cash surrender value (Cash Value less any applicable Surrender Charge) should still be excludable from gross income. The maximum premium limitations set forth in the Code depend in part upon the amount of the Death Benefit at any time.As a result, any Policy changes which affect the amount of the Death Benefit may affect whether cumulative premiums paid under the Policy exceed the maximum premium limitations.To the extent that any such change would result in cumulative premiums exceeding the maximum premium limitations, NLICA will not effect such change.(See "Federal Income Tax Considerations.")NLICA reserves the right to require satisfactory Evidence of Insurability before accepting a premium payment that would increase the Net Amount at Risk. Refund of Excess Premium for Modified Endowment Contracts.At the time a premium is credited which would cause the Policy to become a Modified Endowment Contract ("MEC"), NLICA will notify the Owner that the Policy will become a MEC unless the Owner requests a refund of the excess premium within 30 days after receiving the notice.If the Owner requests a refund, NLICA will deduct the Cash Value attributable to the excess premium (including any interest or earnings on the excess premium) from the Subaccounts in the same proportion as the premium was initially allocated to the Subaccounts.The excess premium paid (including any interest or earnings on the excess premium) will be returned to the Owner.For more information on MECs, see "Federal Income Tax Considerations." Allocation of Net Premiums.In the Application for the Policy, the Applicant elects to have net scheduled premiums (scheduled Base Premiums less 7½% for sales charge and state premium tax charge, see "Premium Expense Charge,") allocated to one or more Subaccounts.No less than 5% of a Net Premium may be allocated to any chosen Subaccount.The allocation percentages for the chosen Subaccounts must be in whole numbers.This initial allocation will remain in effect until changed by written notification to NLICA. The allocation percentages in effect for net scheduled premiums will also apply to net unscheduled premium payments (unscheduled premium payments less Premium Expense Charges, see "Premium Expense Charge,") unless NLICA is notified that a different allocation is to be used for that particular unscheduled premium.NLICA must be notified with each unscheduled premium payment whether the allocation percentages for scheduled premiums will be used.NLICA will allocate the first Net Premium to the Subaccounts on the later of the Issue Date of the Policy or the date NLICA receives the payment at its Service Center. NLICA will allocate subsequent Net Premiums to the Subaccounts as of the date it receives the payment at its Service Center.For premiums paid under the Automatic Payment Plan (pre-authorized check or Electronic Funds Transfer), such will be allocated to the Subaccounts on the date NLICA receives credit for the funds. The values of the Subaccounts will vary with their investment experience and the Owner bears the entire investment risk.Owners should periodically review their allocation schedule in light of market conditions and the Owner's overall financial objectives. Replacement of Existing Insurance.It may not be in an Owner's best interest to surrender, lapse, change, or borrow from existing life insurance policies or annuity contracts in connection with the purchase of the Policy.An Owner should compare his or her existing insurance and the Policy carefully.An Owner should replace his or her existing insurance only when he or she determines that the Policy is better for him or her.An Owner may have to pay a surrender charge on his or her existing insurance, and the Policy will impose a new surrender charge period.An Owner should talk to his or her financial professional or tax adviser to make sure the exchange will be tax-free.If an Owner surrenders his or her existing policy for cash and then buys the Policy, the Owner may have to pay a tax, including possibly a penalty tax, on the surrender.Because NLICA will not issue the Policy until NLICA has received an initial premium from the existing insurance company, the issuance of the Policy may be delayed. Disruptive Trading Neither the Policies nor the Portfolios are designed to support active trading strategies that require frequent movement between or among sub-accounts (sometimes referred to as "market-timing," "short-term trading," or "disruptive trading").We discourage (and will take action to deter) disruptive trading in the Policies because the frequent movement between or among Subaccounts may negatively impact other Policy Owners.Short-term trading can result in: · the dilution of the value of Policy Owners' interests in the Portfolio; · Portfolio managers taking actions that negatively impact performance (keeping a larger portion of the Portfolio's assets in cash or liquidating investments prematurely in order to support redemption requests); and/or · increased administrative costs due to frequent purchases and redemptions. To protect Policy Owners from the negative impact of these practices, we have implemented, or we reserve the right to implement, several processes and/or restrictions aimed at eliminating the negative impact of disruptive trading strategies.We cannot guarantee that our attempts to deter active trading strategies will be successful.If active trading strategies are not successfully deterred by our actions, the performance of the Subaccounts that are actively traded will be adversely impacted. 14 Redemption Fees.Some Portfolios assess a short-term trading fee in connection with transfers from a Subaccount that occur within 60 days after the date of the allocation to that Subaccount.The fee is assessed against the amount transferred and is paid to the Portfolio.Redemption fees compensate the Portfolio for any negative impact on fund performance resulting from short-term trading.For more information on Short-Term Trading Fees, please see the "Short-Term Trading Fees" provision. U.S. Mail Restrictions.We monitor transfer activity in order to identify those who may be engaged in disruptive trading practices.Transaction reports are produced and examined.Generally, a Policy may appear on these reports if the Policy Owner (or a third party acting on their behalf) engages in a certain number of transfers in a given period.We consider each telephone, fax, e-mail, or Written Request to be a single transfer, regardless of the number of Subaccounts involved. As a result of this monitoring process, we may restrict the method of communication by which transfer orders will be accepted.In general, we will adhere to the following guidelines: Trading Behavior Our Response 6 or more transfers in one calendar quarter We will mail a letter to the Policy Owner notifying them that: (1)they have been identified as engaging in harmful trading practices; and (2)if their transfers exceed 11 in 2 consecutive calendar quarters or 20 in one calendar year, the Policy Owner will be limited to submitting transfer requests via U.S. mail. More than 11 transfers in 2 consecutive calendar quarters OR More than 20 transfers in one calendar year We will automatically limit the Policy Owner to submitting transfer requests via U.S. mail. Each January 1st, We will start the monitoring anew, so that each Policy starts with 0 transfers each January 1.See, however, the "Other Restrictions" provision below. Managers of Multiple Policies.Some investment advisers/representatives manage the assets of multiple NLICA policies and/or contracts pursuant to trading authority granted or conveyed by multiple Policy Owners.We will generally require these multi-contract advisers to submit all transfer requests via U.S. mail. Other Restrictions.We reserve the right to refuse or limit transfer requests, or take any other action deemed necessary, in order to protect Policy Owners, Payees, and Beneficiaries from the negative investment results that may result from short-term trading or other harmful investment practices employed by some Policy Owners (or third parties acting on their behalf).In particular, trading strategies designed to avoid or take advantage of our monitoring procedures (and other measures aimed at curbing harmful trading practices) that are nevertheless determined by us to constitute harmful trading practices, may be restricted. Any restrictions that we implement will be applied consistently and uniformly.Some transfers do not count as transfers for purposes of monitoring for disruptive trading (see below). Portfolio Restrictions and Prohibitions. Pursuant to regulations adopted by the SEC, we are required to enter into written agreements with the Portfolios which allow them to: (1) request the taxpayer identification number, international taxpayer identification number, or other government issued identifier of any of our policy owners; (2) request the amounts and dates of any purchase, redemption, transfer or exchange request (“transaction information”); and (3) instruct us to restrict or prohibit further purchases or exchanges by policy owners that violate policies established by the Portfolio (whose policies may be more restrictive than our policies). We are required to provide such transaction information to the Portfolios upon their request.In addition, we are required to restrict or prohibit further purchases or exchange requests upon instruction from the Portfolios.We and any affected policy owner may not have advance notice of such instructions from a Portfolio to restrict or prohibit further purchases or exchange requests.If a Portfolio refuses to accept a purchase or exchange request submitted by us, we will keep any affected policy owner in their current Portfolio allocation. Transfers of Cash Value Transfers.The Owner may transfer the Cash Value between and among the Subaccounts by making a transfer request to NLICA.The amount transferred must be at least $100, unless the total value in an Subaccount is less than $100, in which case the entire amount may be transferred.The transfer will be effective as of the date of receipt of the transfer request at NLICA's Service Center.We deduct a $25 charge from the amount transferred for the 5th and each additional transfer in a Policy Year.We may restrict the quantity and/or mode of communication of transfer requests to prohibit disruptive trading that is deemed potentially harmful to Policy Owners. 15 Transfer Right for Change in Investment Policy of a Subaccount.If the investment policy of a Subaccount is materially changed, the Owner may transfer the portion of the Cash Value in such Subaccount to another Subaccount without having such transfer count toward the 4 transfers permitted each Policy Year free of charge.However, any such transfer will count as a transfer for purposes of monitoring for disruptive trading. Automatic Asset Rebalancing.Automatic asset rebalancing is a feature which, if elected, authorizes periodic transfers of policy values among Subaccounts in order to maintain the allocation of such values in percentages that match the then current premium allocation percentages.Election of this feature may occur at the time of application or at any time after the Policy is issued by properly completing the election form and returning it to NLICA.The election may be revoked at any time.Rebalancing may be done annually.Rebalancing will end when the total value in the Subaccounts is less than $1,000, a transfer is made, or there is a change to the current premium allocation instructions.There is no additional charge for this program.NLICA reserves the right to suspend automatic asset rebalancing at any time, for any class of Policies, for any reason.Automatic asset rebalancing transfers do not count as transfers for purposes of assessing the transfer fee.However, automatic asset rebalancing transfers do count as transfers for purposes of monitoring for disruptive trading. Policy Duration Grace Period for Payment of Scheduled Premiums.If a scheduled premium is not paid and the Special Premium Payment Provision is not in effect, the Policy will enter a Grace Period.A Grace Period of 61 days from the due date is allowed for payment of scheduled premiums after the first scheduled premium.If the Policy enters a Grace Period, NLICA will mail a notice to the Owner's last known address.The 61-day Grace Period begins on the date of the notice.If scheduled premiums are paid on or before their due dates or within the Grace Period, the Policy will remain in full force even if the investment experience of the Subaccounts designated by the Owner has been so unfavorable that there is no Cash Value.When the Special Premium Payment Provision is not in effect and the Automatic Premium Loan provision is not operative, the failure to pay a scheduled premium by the expiration of the Grace Period will cause the Policy to lapse as of the date the unpaid premium was due.If the Policy lapses, the Owner can surrender the Policy for its Net Cash Surrender Value as of the date of lapse if this is a Valuation Day (otherwise on the Valuation Day next following the date of lapse), apply for reinstatement or continue the insurance as Extended Term Insurance or Reduced Paid Up Insurance.If the Insured dies during the Grace Period, NLICA will pay the Proceeds. Reinstatement.The Policy may be reinstated within three years from the date the unpaid premium was due if it was not surrendered and the Owner provides Evidence of Insurability.Payment of a premium will be required equal to the greater of: (a) all unpaid scheduled premiums with interest at 6% per year compounded annually, plus any policy loan and accrued interest as of the end of the Grace Period; or (b) 110% of the increase in the cash surrender value (Cash Value less any applicable Surrender Charge) resulting from reinstatement plus all overdue premiums for supplementary insurance benefits with interest at 6% compounded annually. Upon reinstatement the Policy will have the same Cash Value and Death Benefit as if it had not lapsed.The date of reinstatement will be the date NLICA approves the application for reinstatement. Options on Lapse Extended Term Insurance (ETI).The Net Cash Surrender Value as of the date this Option is applied, plus Monthly Deductions made on any Policy Processing Day on or after the date of lapse, will be used as a single premium to buy fixed-benefit Extended Term Insurance for the Insured.The amount of insurance will equal the Death Benefit on the date of lapse minus any loan and accrued interest as of that date.The term period will be that which the single premium will provide for the Insured's Attained Age and sex.ETI has a Cash Value but no loan value.ETI will not be available if the Premium Class is Non-Smoker with Extra-Premium or Extra-Premium or the amount of paid up insurance would be greater than the amount of the ETI. Reduced Paid Up Insurance (RPU).The Net Cash Surrender Value as of the date the Option is applied, plus Monthly Deductions made on any Policy Processing Day on or after the date of lapse, will be used as a single premium to buy that amount of fixed-benefit insurance which will continue for the Insured's lifetime based on the Insured's Attained Age and sex.Reduced Paid Up Insurance has a loan privilege the same as that available for premium paying policies. NLICA will apply ETI automatically unless it is not available or the Owner selects another option.If ETI is not available, RPU will be automatic.A selected option will be applied on the date NLICA receives written request at its home office; NLICA will apply an automatic option three months after the date of lapse.The option will be effective as of the date of lapse. Exchange Privilege Within 6 months after the effective date of a material change in the investment policy of any chosen Subaccount, the Owner may exchange the Policy for a fixed-benefit whole life insurance policy offered by NLICA on the life of the Insured. No Evidence of Insurability is required to exercise this privilege.The new policy will have a face amount equal to the Face Amount of the Policy and the same Issue Age, issue date and Premium Class for the Insured as the Policy.Premiums for the new policy will be based on the rates which were in effect for the new policy on the Policy Date for the Policy. 16 The exchange will be subject to an equitable adjustment to reflect variances, if any, in the Cash Values and dividends of the Policy and the new policy.The method of calculating the adjustment is filed by NLICA with the appropriate state insurance regulatory authorities.Any policy loan and loan interest must be repaid on or before the effective date of the exchange. Loan Privilege The Owner may borrow from NLICA using the Policy as sole security for the loan.The Owner may borrow up to the difference between the Policy's current Loan Value and any outstanding policy loan and accrued interest.The minimum amount of any policy loan is $300 ($200 for Policies issued to residents of Connecticut), unless used to pay a scheduled premium.During Policy Years 1 through 3, the loan value of the Policy will be 75% of the cash surrender value (Cash Value less any applicable Surrender Charge); during Policy Year 4 and thereafter it will be 90% of the cash surrender value (90% in all years for Policies issued to residents of Virginia). If on a Policy Anniversary the outstanding policy loan and accrued interest exceeds the cash surrender value, the Policy will terminate 31 days after NLICA mails notice to the Owner and any assignee of record at their last known addresses, unless a payment of the amount of such excess is made within that period.In no event will the required payment exceed the amount of the accrued loan interest plus all due and unpaid scheduled premiums. While the Insured is living, the Owner may repay all or a portion of a loan and accrued interest.The amount of any outstanding policy loan and accrued interest will be deducted in determining the Net Cash Surrender Value or Proceeds at death. Interest Rate.The interest rate charged on policy loans will be either a fixed annual rate of 8% or a variable loan interest rate.The Owner must select one of these rates in the Application for the Policy.If the fixed rate is selected, the Owner may later change to the variable rate.Such change will be effective as of the Policy Anniversary following receipt of written notice by NLICA at its Service Center.The Owner is not permitted to change from the variable rate to the fixed rate. Interest is due at the end of each Policy Year on the Policy Anniversary.If not paid when due, the interest will be added to the loan and bear interest, beginning 23 days after the Policy Anniversary, at the applicable policy loan interest rate. Variable Loan Interest Rate.The variable loan interest rate will be determined by NLICA to be effective as of the first day of each January, April, July and October, unless the state in which this Policy is delivered requires the determination to be made less frequently, such as yearly.The maximum interest rate will be the greater of 5½% or the Moody's Corporate Bond Yield Average-Monthly Average Corporates as published by Moody's Investors Service, Inc. (if this average is no longer published, a maximum rate set by state law or by the insurance supervisory official of the state in which the Policy is delivered will apply), for the calendar month ending two months prior to the date of change.If the maximum interest rate for the new period is at least ½% lower than the loan interest rate currently being charged, the rate for the new period will be decreased such that it is equal to or less than the maximum interest rate allowed for such period.If the maximum interest rate for the new period is at least ½% higher than the loan interest rate currently being charged, NLICA may, at its discretion, increase the rate for the new period to a rate that is no higher than the maximum interest rate allowed for such period.Any decrease in the variable loan rate is required; any increase in the rate is optional.NLICA will not necessarily charge the maximum variable loan interest rate. Allocation of Loans and Repayments.When a loan is made, a portion of the Cash Value equal to the amount of the loan is transferred from the Subaccounts to NLICA's General Account.Repayment of a loan will result in a transfer back to the Subaccounts.A loan and any repayment will be allocated among the Subaccounts based upon the net Cash Value of each Subaccount as of the date the loan or the repayment is made. Effect of Loan.A loan taken from, or secured by, a Policy may, in certain circumstances, have adverse federal income tax consequences (see "Federal Income Tax Considerations").A loan, whether or not repaid, affects the Policy, the Cash Value, the Net Cash Surrender Value, and the Death Benefit.Loan amounts are not affected by the investment performance of the Subaccounts. Interest Rate Credited.The amount maintained in the General Account will not reflect the investment experience of the Subaccounts during the period the loan is outstanding.Instead, interest will be credited on each Policy Processing Day on the loaned amount at an annual rate 1.50% below the 8% or variable interest rate charged on the policy loan. Lapse with Loans Outstanding.The amount of an outstanding loan under a Policy plus any accrued interest on outstanding loans is not part of Net Cash Surrender Value.Therefore, the larger the amount of an outstanding loan, the more likely it is that the Policy could lapse.In addition, if the Policy is not a Modified Endowment Policy, lapse of the Policy with outstanding loans may result in adverse tax consequences.(See "Tax Treatment of Policy Benefits.") Withdrawal of Excess Cash Value The Owner may withdraw excess Cash Value from the Policy if two conditions are met.First, a cash withdrawal may be made only to the extent that the cash surrender value (the Cash Value minus any applicable surrender charge) is at least $300 more than an amount called the "Withdrawal Single Premium," which depends on the Insured's Attained Age.Second, a cash withdrawal may be made only if the amount withdrawn does not reduce the Policy's net loan value (Loan Value less existing policy loan and accrued interest) to zero.(See "Loan Privilege.")Upon request, NLICA will tell the Owner how much may be withdrawn. 17 NLICA will process each withdrawal on the date it receives the Owner's request if this is a Valuation Day, otherwise on the Valuation Day next following NLICA's receipt of the request.NLICA generally will pay a withdrawal request within seven days after the Valuation Day when NLICA receives the request.NLICA may postpone payment of withdrawals under certain conditions. No more than four withdrawals may be made in a Policy Year.A withdrawal cannot be made for less than $300.Withdrawals cannot be repaid except as premium payments, subject to Premium Expense Charges (see "Premium Expense Charge") and any applicable limits on premium payments (see "Payment and Allocation of Premiums").If the Owner does not specify an allocation for the withdrawal, it will be allocated among the Subaccounts based upon the net Cash Value of each Subaccount on the date of the withdrawal. Calculation of Withdrawal Single Premium.The Withdrawal Single Premium is based on: (1) Current cost of insurance rates; (2) Expense charges described herein; (3) A Death Benefit equal to the applicable Guaranteed Minimum Death Benefit for the Policy; (4) An interest rate of 7½%; and (5) An amount sufficient to cover the cost of additional premiums for supplementary benefits and extra-premium class. The Withdrawal Single Premium is the same as the Special Premium Payment Single Premium ("SPPSP") using the 7.5% assumed rate (examples of the 7½% SPPSP are listed in Examples A and B), which is used to calculate whether the Special Premium Payment Provision goes into effect.Generally a withdrawal of excess cash cannot be made unless the Special Premium Payment Provision is in effect.There may be limited situations, however, where a cash withdrawal can be made although the Special Premium Payment Provision is not in effect, because the cash surrender value (Cash Value less any applicable Surrender Charge) may have increased since the SPPSP was last calculated.In addition, the Special Premium Payment Provision may be in effect during periods when cash withdrawals may not be made, for several reasons including: (1) the withdrawal provision depends on whether the cash surrender value exceeds the Withdrawal Single Premium, whereas the Special Premium Payment Provision depends on whether a larger amount, the Cash Value, exceeds the SPPSP; (2) the withdrawal provision is based on the 7.5% SPPSP, whereas a smaller amount, the 9% SPPSP, is used to determine if the Special Premium Payment Provision will remain in effect for another year once it is in effect; and (3) since the minimum cash withdrawal is $300, cash withdrawals are permitted only if the cash surrender value is at least $300 greater than the Withdrawal Single Premium. For Policies issued to residents of New York State, the amount that may be withdrawn is based on whether the cash surrender value is at least $300 more than the greater of the Withdrawal Single Premium and the Withdrawal Tabular Value. For a Policy with the Basic Death Benefit, the Withdrawal Tabular Value is calculated like the Cash Value of the Policy except that it is based on the following assumptions: (1) Guaranteed (maximum) cost of insurance rates; (2) Expense charges described herein; (3) A net investment return of 4½%; (4) Payment of all scheduled premiums when due; and (5) No unscheduled premium payments or policy loans. Because these assumptions are more conservative than the calculations used to calculate the Withdrawal Single Premium, for New York Policies, it is somewhat less likely under certain circumstances that there can be a withdrawal of excess Cash Value. Effect of Withdrawal.Whenever a withdrawal is made, the Death Benefit will immediately be recalculated to take into account the reduction in Cash Value.This will not change the Guaranteed Minimum Death Benefit or the amount of scheduled premiums payable before the Premium Change Date.The amount of scheduled premiums after the Premium Change Date may be affected by withdrawals but in no event will they be greater than the amount set forth in the Policy.A withdrawal may, under certain circumstances, have adverse federal income tax consequences.(See "Tax Treatment of Policy Benefits.") Surrender Privilege The Policy may be surrendered at any time while the Insured is living for its Net Cash Surrender Value.The Net Cash Surrender Value is the Cash Value minus any policy loan and accrued interest less any Surrender Charge.NLICA will assess a Surrender Charge if the Policy is surrendered before the 9th Policy Year.(See "Surrender Charge.")NLICA will determine the Net Cash Surrender Value on the date it receives at its Service Center a surrender request signed by the Owner if this is a Valuation Day, otherwise on the Valuation Day next following NLICA's receipt of the surrender request.All coverage and benefits under the Policy will end on the day the Owner mails or otherwise sends the surrender request to NLICA and the Policy cannot be reinstated.NLICA generally will pay the Net Cash Surrender Value to the Owner in a lump sum within seven days after it receives the Owner's completed, signed surrender request.NLICA may postpone payment of surrenders under certain conditions.Surrendering the Policy may have adverse federal income tax consequences.(See "Federal Income Tax Considerations.") 18 CHARGES AND DEDUCTIONS Charges will be deducted in connection with the Policy to compensate NLICA for (a) providing the insurance benefits set forth in the Policy; (b) administering the Policy; (c) assuming certain risks in connection with the Policy; and (d) incurring expenses in distributing the Policy.In the event that there are any profits from fees and charges deducted under the Policy, including but not limited to mortality and expense risk charges, such profits could be used to finance the distribution of contracts. Premium Expense Charge Prior to allocation of Net Premiums, premiums paid are reduced by a Premium Expense Charge which consists of: Premium Tax Charge.Various states and some of their subdivisions impose a tax on premiums received by insurance companies.A charge is deducted from each premium payment to compensate NLICA for paying state premium taxes.This charge is equal to 2.50% of each scheduled Base Premium or unscheduled premium remaining after the premium processing charge has been deducted.Premium taxes vary from state to state and the 2.50% is the average rate expected to be paid on premiums received in most states.This charge may be increased in certain localities when substantial additional premium taxes are assessed. Sales Charge.A charge of 5% of each scheduled Base Premium or unscheduled premium remaining after the premium processing charge has been deducted.This charge is deducted from each premium payment to partially compensate NLICA for the cost of selling the Policy (There also is a Contingent Deferred Sales Charge which is deducted only if the Policy is surrendered or lapses in the first 9 Policy Years.See "Contingent Deferred Sales Charge.") Premium Processing Charge.NLICA will deduct a charge of $1.00 from each premium payment to cover the cost of collecting and processing premium payments.Policies for which premiums are paid annually will therefore incur lower aggregate premium processing charges than Policies with premiums paid more frequently. The Premium Tax Charge and Sales Charge are a percentage of each scheduled Base Premium and unscheduled premium.This means that the greater the amount and frequency of premium payments the Owner makes, the greater the amount of these charges NLICA will assess. Surrender Charges A Surrender Charge, which consists of a Contingent Deferred Administrative Charge and a Contingent Deferred Sales Charge, is imposed if the Policy is surrendered or lapses at any time before the end of the 9th Policy Year.The Surrender Charge is deducted from the Subaccounts based on the proportion that the Owners' value in the Subaccounts bears to the total unloaned Cash Value of the Policy. These Surrender Charges are designed partially to compensate NLICA for the cost of administering, issuing and selling the Policy, including agent sales commissions, the cost of printing the prospectuses and sales literature, any advertising costs, medical exams, review of Applications for insurance, processing of the Applications, establishing policy records and Policy issue.NLICA does not expect the Surrender Charges to cover all of these costs.To the extent that they do not, NLICA will cover the short-fall from its General Account assets, which may include profits from the Mortality and Expense Risk Charge and Cost of Insurance Charge. Contingent Deferred Administrative Charge.The Contingent Deferred Administrative Charge is as follows: Policy Year Charge per $1,000 Face Amount 1-5 $5.00 6 4.00 7 3.00 8 2.00 9 1.00 10 0 Contingent Deferred Sales Charge.The Contingent Deferred Sales Charge is to partially compensate NLICA for the cost of selling the Policy. If the Special Premium Payment Provision has never been in effect as of the date of surrender or lapse, then the Contingent Deferred Sales Charge is a percentage of the lesser of: (i) the total premiums paid, less premium processing charges, to the date of surrender or lapse; and (ii) the scheduled Base Premiums payable up to such date (scheduled Base Premiums are total scheduled premiums less premium processing charges and premiums for supplementary benefits and for extra-premium class); If the Special Premium Payment Provision has been in effect prior to the date of surrender or lapse, then the Contingent Deferred Sales Charge is a percentage of the lesser of: (i) the total premiums paid, less premium processing charges, to the date of surrender or lapse; and 19 (ii) the scheduled Base Premium that would have been payable up to such date if the Special Premium Payment Provision had never been in effect. The maximum Contingent Deferred Sales Charge is an amount equal to 25% of the first year's scheduled Base Premium, plus 5% of the scheduled Base Premiums for Policy Years 2, 3, 4 and 5.Expressed differently, this equals 9% of the total scheduled Base Premiums for Policy Years 1 through 5.The maximum Contingent Deferred Sales Charge will be applied to Policies that lapse or are surrendered during Policy Year 5.Thereafter, the Contingent Deferred Sales Charge will be reduced each year until it becomes zero in Policy Years 10 and thereafter. The following table shows the rates that will apply when Policies with premiums payable annually (and for Insureds with an Issue Age of 65 or less) are surrendered or lapse. For Policies Which Are Surrendered or Lapse During Policy Year The Contingent Deferred Sales Charge Rates Will Be The Following Percentage of One Scheduled Annual Premium Which is Equal to the Following Percentage of the Scheduled Premiums Up to the Date of Surrender or Lapse 1 25% 25.00% 2 30% 15.00% 3 35% 11.66% 4 40% 10.00% 5 45% 9.00% 6 40% 6.66% 7 30% 4.28% 8 20% 2.50% 9 10% 1.11% 10 and later Zero Zero For Insureds whose Issue Age is above 65, the rates that will apply when Policies with premiums payable annually are surrendered or lapse will be less than or equal to those shown in the table above. For Policies with premiums payable more frequently than annually, the maximum Contingent Deferred Sales Charge is also 25% of the first year's scheduled Base Premiums due on or before the date of surrender or lapse plus 5% of the scheduled Base Premiums for Policy Years 2, 3, 4 and 5 which are payable on or before the date of surrender or lapse (or the same percentages of total premiums paid, if less).The charge declines uniformly in Policy Years 6 through 9 until it becomes zero for Policy Years 10 and thereafter.Although the rate of the Contingent Deferred Sales Charges is the same for annual premium Policies and Policies with premiums paid more frequently than annually, for Policies surrendered at the end of a Policy Year, the dollar amount of this charge will be higher for Policies with premiums paid more frequently than for annual premium Policies because the total amount of the scheduled premiums is higher. We will waive the surrender charge of your policy if you elect to surrender it in exchange for a plan of permanent fixed life insurance offered by us subject to the following: · the exchange and waiver may be subject to your providing us new evidence of insurability and our underwriting approval; and · you have not elected the Disability Waiver of Premium Rider, We may impose a new surrender charge on the policy received in the exchange. Monthly Deductions Charges will be deducted from the Policy's Cash Value on the Policy Date and on each Policy Processing Day to compensate NLICA for administrative expenses and for the insurance coverage provided by the Policy.The Monthly Deduction consists of five components – (a) the Cost of Insurance Charge, (b) Administration Charge, (c) Minimum Death Benefit Guarantee Charge, (d) First Year Policy Charge, and (e) Supplementary Benefit Charge.Because portions of the Monthly Deduction, such as the Cost of Insurance Charge, can vary from month to month, the Monthly Deduction may vary in amount from month to month.The Monthly Deduction is deducted from the Subaccounts based on the proportion that the Owner's value in the Subaccounts bears to the total unloaned Cash Value of the Policy. Cost of Insurance.Because the cost of insurance depends upon several variables, the cost for each Policy Month can vary.NLICA will determine the monthly Cost of Insurance Charge by multiplying the applicable cost of insurance rate or rates by the Net Amount at Risk for each policy month.If any unscheduled premium payments are made, this charge may be slightly higher for a Policy with the Increasing Death Benefit than for the same Policy with the Basic Death Benefit. The Net Amount at Risk on any Policy Processing Day is the amount by which the Death Benefit exceeds the Policy's Cash Value.The Net Amount at Risk is affected by investment performance, loans, payments of premiums, Policy fees and charges, the Death Benefit option chosen, and withdrawal of excess Cash Value.In calculating the Cost of Insurance Charge, the rate for the Premium Class on the Policy Processing Day is applied to the Net Amount at Risk. 20 Any change in the Net Amount at Risk will affect the total Cost of Insurance Charges paid by the Owner.NLICA expects to profit from Cost of Insurance Charges and may use these profits for any lawful purpose including covering distribution expenses. Cost of Insurance Rate.The cost of insurance rate is based on the Attained Age, Sex, and Premium Class of the Insured.The actual monthly cost of insurance rates will be based on NLICA's expectations as to future mortality and expense experience.They will not, however, be greater than the guaranteed maximum cost of insurance rates set forth in the Policy.The guaranteed maximum rates are based on the Insured's Attained Age, Sex, Premium Class, and the 1980 Commissioners Standard Ordinary Smoker and Nonsmoker Mortality Table.For Policies issued in states which require "unisex" policies (currently Montana) or in conjunction with employee benefit plans, the maximum Cost of Insurance Charge depends only on the Insured's Age, Premium Class and the 1980 Commissioners Standard Ordinary Mortality Table NB and SB.Any change in the cost of insurance rates will apply to all persons of the same Attained Age, Sex, and Premium Class. Premium Class.The Premium Class of the Insured will affect the cost of insurance rates.NLICA uses an industry-standard method of underwriting in determining Premium Classes, which are based on the health of the Insured.NLICA currently places Insureds into one of two standard classes – smoker and nonsmoker – or into classes with extra ratings, which reflect higher mortality risks and higher cost of insurance rates. Administration Charge.A monthly Administration Charge of $3.25 and $0.015 per $1,000 of Face Amount is deducted from the Cash Value on the Policy Date and each Policy Processing Day as part of the Monthly Deduction.This charge is intended to reimburse NLICA for ordinary administrative expenses expected to be incurred, including record keeping, processing claims and certain Policy changes, preparing and mailing reports, and overhead costs. Minimum Death Benefit Guarantee Charge.This charge compensates NLICA for the risk it assumes by guaranteeing that, no matter how unfavorable investment experience may be, as long as required scheduled premiums are paid when due the Death Benefit will never be less than the Face Amount of the Policy if the Basic Death Benefit applies and the Face Amount of the Policy plus the sum of unscheduled premiums received by NLICA as of the date of death if the Increasing Death Benefit applies.This charge is equal to $0.01 per $1,000 of the applicable Guaranteed Minimum Death Benefit.For a Policy with a Guaranteed Minimum Death Benefit of $50,000, the deduction will be $0.50 per month or $6.00 per year. First Year Policy Charge.A charge of $5.00 will be deducted on each of the first 12 Policy Processing Days.This charge in conjunction with the Contingent Deferred Administrative Charge compensates NLICA for expenses, other than sales expenses, incurred in conjunction with issuance of the Policy. Supplementary Benefit Charge.If the Special Premium Payment Provision is in effect, charges for any supplementary benefits or for extra-premium class will be deducted on each Policy Processing Day a scheduled premium otherwise would be due.These charges will be 92.5% of the premiums otherwise payable for these benefits. Mortality and Expense Risk Charge A daily charge will be deducted from the value of the net assets of the Subaccounts to compensate NLICA for mortality and expense risks assumed in connection with the Policy.This charge will be deducted at an annual rate of 0.60% (or a daily rate of 0.001644) of the average daily net assets of each Subaccount.The mortality risk assumed by NLICA is that Insureds may live for a shorter time than projected and, therefore, greater death benefits than expected will be paid in relation to the amount of premiums received.The expense risk assumed is that expenses incurred in issuing and administering the Policies will exceed the administrative charges provided in the Policy. If the Mortality and Expense Risk Charge proves insufficient, NLICA will provide for all death benefits and expenses and any loss will be borne by NLICA.Conversely, NLICA will realize a gain from this charge to the extent all money collected from this charge is not needed to provide for benefits and expenses under the Policies. Transfer Charge We currently allow you to make 4 transfers among the Subaccounts each Policy Year with no additional charge. · We deduct $25 for the 5th and each additional transfer made during a Policy Year to compensate us for the costs of processing these transfers.We deduct the transfer charge from the amount being transferred. · For purposes of assessing the transfer charge, we consider each telephone, fax, e-mail, or Written Request to be one transfer, regardless of the number of Subaccounts affected by the transfer. · Transfers due to automatic asset rebalancing, loans, the exchange privilege, the special transfer right, change in Subaccount investment policy, or the initial reallocation of account values from the Money Market Subaccount do not count as transfers for the purpose of assessing this charge. Short-Term Trading Fees Some Portfolios may assess (or reserve the right to assess) a short-term trading fee (or "redemption fee") in connection with transfers from a Subaccount that occur within 60 days after the date of allocation to the Subaccount. 21 Short-Term Trading Fees are intended to compensate the Portfolio (and Policy Owners with interests allocated in the Portfolio) for the negative impact on fund performance that may result from frequent, short-term trading strategies.Short-Term Trading Fees are not intended to affect the large majority of Policy Owners not engaged in such strategies. Any Short-Term Trading Fee assessed by any Portfolio available in conjunction with the Policies described in this prospectus will equal 1% of the amount determined to be engaged in short-term trading.Short-Term Trading Fees will only apply to those Subaccounts corresponding to Portfolios that charge such fees (see the Portfolio prospectus).Any Short-Term Trading Fees paid are retained by the Portfolio and are part of the Portfolio’s assets.Policy Owners are responsible for monitoring the length of time allocations are held in any particular Subaccount.We will not provide advance notice of the assessment of any applicable Short-Term Trading Fee. For a complete list of the Portfolios offered under the Policy that assess (or reserve the right to assess) a Short-Term Trading Fee, please refer to the Fee Table earlier in this prospectus. If a redemption fee is assessed, the Portfolio will charge the Variable Account 1% of the amount determined to be engaged in short-term trading.The Variable Account will then pass the Short-Term Trading Fee on to the specific Policy Owner that engaged in short-term trading by deducting an amount equal to the redemption fee from that Policy Owner’s sub-account value.All such fees will be remitted to the Portfolio; none of the fee proceeds will be retained by us or the Variable Account. When multiple Net Premiums (or exchanges) are made to a Subaccount that is subject to Short-Term Trading Fees, transfers will be considered to be made on a first in/first out (FIFO) basis for purposes of determining Short-Term Trading Fees.In other words, units held the longest time will be treated as being transferred first, and units held for the shortest time will be treated as being transferred last. Some transactions are not subject to the short-term trading fees.Transactions that are not subject to short-term trading fees include: · scheduled and systematic transfers, such as Dollar Cost Averaging and Automatic Asset Rebalancing; · Policy loans or surrenders; or · payment of the Insurance Proceeds upon the Insured's death. New share classes of certain currently available Portfolios may be added as investment options under the Policy.These new share classes may require the assessment of Short-Term Trading Fees.When these new share classes are added, new Net Premiums and exchange reallocations to the Portfolios in question may be limited to the new share class. Loan Interest Charge Loan interest is charged in arrears on the amount of an outstanding policy loan.Loan interest that is unpaid when due will be added to the amount of the loan on each Policy Anniversary and will bear interest at the same rate.NLICA charges either an annual fixed interest rate of 8.00% or a variable loan interest rate on policy loans.The maximum variable interest rate is the greater of 5.50% or the Moody's Corporate Bond Yield Average-Monthly Average Corporates as published by Moody's Investors Services, Inc. After offsetting the interest NLICA guarantees it will credit on loaned amounts, which is equal to an annual rate of 1.50% below the 8.00% fixed interest rate or variable loan interest rate, the net cost of loans is 1.50% (annually). Charge for Income Taxes NLICA currently does not charge the Separate Account for its corporate federal income taxes.However, NLICA may make such a charge in the future if there are any taxes that are attributable to that account.Charges for other applicable taxes attributable to the account also may be made. Guarantee of Certain Charges NLICA guarantees that it will not increase the charges deducted from premiums, and the charge to the Separate Account for mortality and expense risks. Other Charges The Separate Account purchases shares of the Funds at net asset value.The net asset value of those shares reflect management fees and expenses already deducted from the assets of the Funds' Portfolios.The fees and expenses for the Funds and their Portfolios are described in the prospectuses of the Funds. OWNERSHIP AND BENEFICIARY RIGHTS The Owner is the Insured unless a different Owner is named in the Application or thereafter changed.While the Insured is living, the Owner is entitled to exercise any of the rights stated in the Policy or otherwise granted by NLICA.If the Insured and Owner are not the same, and the Owner dies before the Insured, these rights will vest in the estate of the Owner, unless otherwise provided.The principal rights of the Owner include selecting and changing the Beneficiary, changing the Owner, and assigning the Policy.Changing the Owner or assigning the Policy may result in tax consequences. 22 The principal right of the Beneficiary is the right to receive the Proceeds under the Policy. MODIFYING THE POLICY Any modification or waiver of NLICA's rights or requirements under the Policy must be in writing and signed by NLICA's president or a vice president.No agent may bind NLICA by making any promise not contained in the Policy. Upon notice to the Owner, NLICA may modify the Policy: · to conform the Policy, NLICA's operations, or the Separate Account's operations to the requirements of any law (or regulation issued by a government agency) to which the Policy, NLICA, or the Separate Account is subject; · to assure continued qualification of the Policy as a life insurance contract under the federal tax laws; or · to reflect a change in the Separate Account's operation. If NLICA modifies the Policy, NLICA will make appropriate endorsements to the Policy.If any provision of the Policy conflicts with the laws of a jurisdiction that govern the Policy, NLICA reserves the right to amend the provision to conform with these laws. TELEPHONE, FAX, AND E-MAIL REQUESTS In addition to written requests, transfers, automatic asset rebalancing, loans (excluding 403(b) plans), exercise of the Special Transfer Right, and partial withdrawals (fax and e-mail only) may be made based upon instructions given by telephone, fax, and e-mail, provided the appropriate election has been made at the time of application or proper authorization is provided to NLICA.NLICA reserves the right to suspend telephone, fax, and/or e-mail privileges at any time for any class of Policies, for any reason. NLICA will employ reasonable procedures to confirm that instructions communicated by telephone, fax, and e-mail are genuine, and if NLICA follows such procedures, it will not be liable for any losses due to unauthorized or fraudulent instructions.NLICA, however, may be liable for such losses if it does not follow those reasonable procedures.The procedures NLICA will follow for telephone, fax, and e-mail transactions include requiring some form of personal identification prior to acting on instructions, providing written confirmation of the transaction, and making a tape-recording of any instructions given by telephone. Telephone, fax, and e-mail may not always be available.Any telephone, fax, or computer system, whether it is the Owner's, the Owner's service provider's or agent's, or NLICA's, can experience outages or slowdowns for a variety of reasons.These outages or slowdowns may delay or prevent the processing of a request.Although NLICA has taken precautions to help its systems handle heavy use, NLICA cannot promise complete reliability under all circumstances.If problems arise, the request should be made by writing to the Service Center. If the Owner is provided a personal identification number ("PIN") in order to execute electronic transactions, the Owner should protect his or her PIN, because self-service options will be available to the Owner's agent of record and to anyone who provides the Owner's PIN.NLICA will not be able to verify that the person providing instructions by telephone, fax, or e-mail is the Owner or is authorized by the Owner. SPLIT DOLLAR ARRANGEMENTS The Owner or Owners may enter into a split dollar arrangement between each other or another person or persons whereby the payment of premiums and the right to receive the benefits under the Policy (i.e., Net Cash Surrender Value or Proceeds) are split between the parties.There are different ways of allocating such rights. For example, an employer and employee might agree that under a Policy on the life of the employee, the employer will pay the premiums and will have the right to receive the Net Cash Surrender Value.The employee may designate the Beneficiary to receive any Proceeds in excess of the Net Cash Surrender Value.If the employee dies while such an arrangement is in effect, the employer would receive from the Proceeds the amount which he would have been entitled to receive upon surrender of the Policy and the employee's Beneficiary would receive the balance of the Proceeds. No transfer of Policy rights pursuant to a split dollar arrangement will be binding on NLICA unless in writing and received by NLICA. New Guidance on Split Dollar Arrangements.On July 30, 2002, President Bush signed into law significant accounting and corporate governance reform legislation, known as the Sarbanes-Oxley Act of 2002 (the "Act").The Act prohibits, with limited exceptions, publicly-traded companies, including non-U.S. companies that have securities listed on exchanges in the United States, from extending, directly or through a subsidiary, many types of personal loans to their directors or executive officers.It is possible that this prohibition may be interpreted as applying to split dollar life insurance policies for directors and executive officers of such companies, since such insurance arguably can be viewed as involving a loan from the employer for at least some purposes. Although the prohibition on loans is generally effective as of July 30, 2002, there is an exception for loans outstanding as of the date of enactment, so long as there is no material modification to the loan terms and the loan is not renewed after July 30, 2002.Any 23 affected business contemplating the payment of a premium on an existing Policy, or the purchase of a new Policy, in connection with a split dollar life insurance arrangement should consult legal counsel. In addition, the IRS and Treasury Department have recently issued guidance that substantially affects the tax treatment of split dollar arrangements.The parties who elect to enter into a split dollar arrangement should consult their own tax advisers regarding the tax consequences of such an arrangement, and before entering into or paying additional premiums with respect to such arrangements. DIVIDENDS The Policy is participating; however, no dividends are expected to be paid on the Policy.If dividends are ever declared, they will be paid under one of the following options: (a) paid in cash; or (b) applied as a scheduled or unscheduled Net Premium. The Owner must choose an option at the time the Application for the Policy is signed.If no option is chosen, any dividend will be applied as a Net Premium payment.The Owner may change the option by giving written notice to NLICA. For Policies sold in New York State, if dividends are ever declared they will be paid under one of the options above, or left to accumulate at interest or used to buy paid-up additions, as chosen by the Owner. SUPPLEMENTARY BENEFITS The following riders offer other supplementary benefits.Most are subject to various age and underwriting requirements and most must be purchased when the Policy is issued.The cost of each rider is included in the Monthly Deduction.(See the Fee Table for more information concerning rider expenses.) An Owner's agent can help determine whether any of the riders are suitable.For example, an Owner should consider a number of factors when deciding whether to purchase coverage under the base Policy only or in combination with the Guaranteed Purchase Option rider.Even though the death benefit coverage may be the same (regardless of whether an Owner purchases coverage under the Policy only or in combination with this rider), there may be important cost differences between the Policy and the rider.The most important factors that will affect an Owner's decision are (a) the amount of premiums an Owner pays, (b) the Cost of Insurance Charges under the Policy and under the rider, (c) the investment performance of the Subaccounts in which an Owner allocates premiums, (d) an Owner's level of risk tolerance, and (e) the length of time an Owner plans to hold the Policy.Owners should carefully evaluate all of these factors and discuss all of these options with their agents.For more information on electing a rider, contact the Service Center for a free copy of the SAI, and for personalized illustrations that show different combinations of the Policy with various riders.These riders may not be available in all states.Please contact the Service Center for further details. NLICA currently offers the following riders under the Policy: · Disability Waiver of Premium; · Accelerated Death Benefit; · Accidental Death Benefit; and · Guaranteed Purchase Option. FEDERAL INCOME TAX CONSIDERATIONS Introduction The following summary provides a general description of the federal income tax considerations associated with the Policy and does not purport to be complete or to cover all tax situations.This discussion is not intended as tax advice.Counsel or other competent tax advisors should be consulted for more complete information.This discussion is based upon NLICA's understanding of the present federal income tax laws.No representation is made as to the likelihood of continuation of the present federal income tax laws or as to how they may be interpreted by the Internal Revenue Service. Tax Status of the Policy A Policy must satisfy certain requirements set forth in the Internal Revenue Code in order to qualify as a life insurance contract for federal income tax purposes and to receive the tax treatment normally accorded life insurance contacts.The manner in which these requirements are to be applied to certain features of the Policy is not directly addressed by the Internal Revenue Code, and there is limited guidance.NLICA anticipates that a Policy should satisfy the applicable requirements.In the absence of pertinent interpretations, however, there is some uncertainty about the application of these requirements to the Policy, particularly if the Owner pays the full amount of premiums permitted under the Policy.In addition, if an Owner elects the Accelerated Death Benefit rider, the tax qualification consequences associated with continuing the Policy after a distribution is made are unclear.Please consult a tax adviser on these consequences. 24 In certain circumstances, owners of variable life insurance contracts have been considered for federal income tax purposes to be the owners of the assets of the separate account supporting their contracts due to their ability to exercise investment control over those assets.Where this is the case, the contract owners have been currently taxed on income and gains attributable to the separate account assets.There is little guidance in this area, and some features of the Policies, such as the flexibility of an Owner to allocate premium payments and the Cash Value and the narrow investment objective of certain Portfolios, have not been explicitly addressed in published rulings.While NLICA believes that the Policies do not give Owners investment control over Separate Account assets, NLICA reserves the right to modify the Policies as necessary to prevent an Owner from being treated as the owner of the Separate Account assets supporting the Policy. In addition, the Code requires that the investments of the Separate Account be "adequately diversified" in order for the Policies to be treated as life insurance contracts for federal income tax purposes.It is intended that the Separate Account, through the Portfolios, will satisfy these diversification requirements. The following discussion assumes that the Policy will qualify as a life insurance contract for federal income tax purposes. Tax Treatment of Policy Benefits In General.NLICA believes that the Death Benefit under a Policy should be excludible from the gross income of the Beneficiary. Federal, state and local transfer, estate, inheritance, and other tax consequences of ownership or receipt of Policy Proceeds depend on the circumstances of each Owner or Beneficiary.A tax adviser should be consulted on these consequences. Generally, the Owner will not be deemed to be in receipt of the Cash Value until there is a distribution.When distributions from a Policy occur, or when loans are taken out from or secured by a Policy, the tax consequences depend on whether the Policy is classified as a "Modified Endowment Contract." Modified Endowment Contracts.Under the Internal Revenue Code, certain life insurance contracts are classified as "Modified Endowment Contracts," which have less favorable income tax treatment than other life insurance contracts.Due to the flexibility of the Policies as to premiums and benefits, the individual circumstances of each Policy will determine whether it is classified as a Modified Endowment Contract.In general, a Policy will be classified as a Modified Endowment Contract if the amount of premiums paid into the Policy causes the Policy to fail the "7-pay test."A Policy will fail the 7-pay test if at any time in the first seven Policy Years, the amount paid into the Policy exceeds the sum of the level premiums that would have been paid at that point under a Policy that provided for paid-up future benefits after the payment of seven level annual payments. If there is a reduction in the benefits under the Policy during the first seven Policy Years, for example, as a result of a partial withdrawal, the 7-pay test will have to be reapplied as if the Policy had originally been issued at the reduced Face Amount.If there is a "material change" in the Policy's benefits or other terms, the Policy may have to be retested as if it were a newly issued Policy.To prevent a Policy from becoming a Modified Endowment Contract, it may be necessary to limit premiums or to limit reductions in benefits.A current or prospective Owner should consult a tax adviser to determine whether a Policy transaction will cause the Policy to be classified as a Modified Endowment Contract. Distributions Other Than Death Benefits from Modified Endowment Contracts.Policies classified as Modified Endowment Contracts are subject to the following tax rules: · All distributions other than death benefits from a Modified Endowment Contract, including distributions upon surrender and withdrawals, are treated first as distributions of gain taxable as ordinary income and as tax-free recovery of the owner's investment in the policy only after all gain has been distributed. · Loans taken from or secured by a policy (e.g. by pledge or assignment) classified as a Modified Endowment Contract are treated as distributions and taxed in same manner as surrenders and withdrawals. · A 10 percent additional income tax is imposed on the amount includible in income except where the distribution or loan is made after the owner has attained age 59½ or is disabled, or where the distribution is part of a series of substantially equal periodic payments for the life (or life expectancy) of the owner or the joint lives (or joint life expectancies) of the owner and the owner's beneficiary or designated beneficiary. If a Policy becomes a Modified Endowment Contract, distributions that occur during the contract year will be taxed as distributions from a Modified Endowment Contract.In addition, distributions from a Policy within two years before it becomes a Modified Endowment Contract will be taxed in this manner.This means that a distribution made from a Policy that is not a Modified Endowment Contract could later become taxable as a distribution from a Modified Endowment Contract. Distributions Other Than Death Benefits from Policies that are not Modified Endowment Contracts.Distributions, other than death benefits, from a policy that is not classified as a Modified Endowment Contract are generally treated first as a recovery of the owner's investment in the policy and only after the recovery of all investment in the policy as taxable income.However, certain distributions which must be made in order to enable the policy to continue to qualify as a life insurance contract for federal income tax purposes if policy benefits are reduced during the first 15 policy years may be treated in whole or in part as ordinary income subject to tax. Loans from or secured by a policy that is not a Modified Endowment Contract are generally not treated as distributions. 25 Finally, neither distributions from, nor loans from or secured by, a policy that is not a Modified Endowment Contract are subject to the 10 percent additional income tax. Investment in the Policy.The Owner's investment in the Policy is generally the aggregate premium payments.When a distribution is taken from the Policy, the Owner's investment in the Policy is reduced by the amount of the distribution that is tax-free. Policy Loans.In general, interest on a Policy loan will not be deductible.Before taking out a Policy loan, an Owner should consult a tax adviser as to the tax consequences.If a loan from a Policy that is not a Modified Endowment Contract is outstanding when a Policy is canceled or lapses, the amount of the outstanding indebtedness will be added to the amount distributed and taxed accordingly. Multiple Policies.All Modified Endowment Contracts that are issued by NLICA (or its affiliates) to the same Owner during any calendar year are required to be treated as one Modified Endowment Contract for purposes of determining the amount includible in the Owner's income when a taxable distribution occurs. Accelerated Death Benefit Rider.The federal income tax consequences associated with the Accelerated Death Benefit rider are uncertain.Owners should consult a qualified tax adviser about the consequences of requesting payment under this rider. Special Rules for Pension and Profit-Sharing Plans If a Policy is purchased by a pension or profit-sharing plan, or similar deferred compensation arrangement, the federal, state and estate tax consequences could differ.A competent tax adviser should be consulted in connection with such a purchase. The amounts of life insurance that may be purchased on behalf of a participant in a pension or profit-sharing plan are limited.The current cost of insurance for the Net Amount at Risk is treated as a "current fringe benefit" and must be included annually in the plan participant's gross income.The amount of this cost should be reported to the participant annually.If the plan participant dies while covered by the plan and the Policy Proceeds are paid to the participant's Beneficiary, then the excess of the Death Benefit over the Cash Value is not subject to the federal income tax.However, the Cash Value will generally be taxable to the extent it exceeds the participant's cost basis in the Policy.Policies owned under these types of plans may be subject to restrictions under the Employee Retirement Income Security Act of 1974 ("ERISA").Owners should consult a qualified adviser regarding ERISA. Department of Labor ("DOL") regulations impose requirements for participant loans under retirement plans covered by ERISA.Plan loans must also satisfy tax requirements to be treated as nontaxable.Plan loan requirements and provisions may differ from Policy loan provisions.Failure of plan loans to comply with the requirements and provisions of the DOL regulations and of tax law may result in adverse tax consequences and/or adverse consequences under ERISA.Plan fiduciaries and participants should consult a qualified adviser before requesting a loan under a Policy held in connection with a retirement plan. Special Rules for 403(b) Arrangements If a Policy is purchased in connection with a Section 403(b) tax-sheltered annuity program, the "Special Rules for Pension and Profit-Sharing Plans" discussed above may be applicable.On November 16, 2004, the IRS and the Treasury Department released proposed regulations that, if enacted in their current form, would prohibit the used of a life insurance contract in a Section 403(b) plan.In addition, premiums, distributions and other transactions with respect to the Policy must be administered, in coordination with Section 403(b) annuity, to comply with the requirements of Section 403(b) of the Code.A competent tax adviser should be consulted. Foreign Tax Credits To the extent that any underlying eligible Portfolio makes the appropriate election, certain foreign taxes paid by the Portfolio will be treated as being paid by NLICA, which may deduct or claim a tax credit for such taxes.The benefits of any such deduction or credit will not be passed through to Policy Owners. Business Uses of the Policy Businesses can use the Policy in various arrangements, including nonqualified deferred compensation or salary continuance plans, split dollar insurance plans, executive bonus plans, tax exempt and nonexempt welfare benefit plans, retiree medical benefit plans and others.The tax consequences of such plans may vary depending on the particular facts and circumstances.If an Owner is purchasing the Policy for any arrangement the value of which depends in part on its tax consequences, he or she should consult a qualified tax adviser.In recent years, moreover, Congress has adopted new rules relating to life insurance owned by businesses.The Internal Revenue Service has also recently issued new guidance on split dollar insurance plans.Any business contemplating the purchase of a new Policy or a change in an existing Policy should consult a tax adviser. Tax Shelter Regulations Prospective Owners should consult a tax adviser about the treatment of the Policy under the Treasury Regulations applicable to tax shelters. Withholding To the extent that Policy distributions are taxable, they are generally subject to withholding for the recipient's federal income tax liability.Recipients can generally elect, however, not to have tax withheld from distributions. 26 Other Tax Considerations The transfer of the Policy or designation of a Beneficiary may have federal, state, and/or local transfer and inheritance tax consequences, including the imposition of gift, estate, and generation-skipping transfer taxes.For example, the transfer of the Policy to, or the designation as a Beneficiary of, or the payment of Proceeds to, a person who is assigned to a generation which is two or more generations below the generation assignment of the Owner may have gift, estate, and/or generation skipping transfer tax consequences under federal tax law.The individual situation of each Owner or Beneficiary will determine the extent, if any, to which federal, state, and local transfer and inheritance taxes may be imposed and how ownership or receipt of Policy Proceeds will be treated for purposes of federal, state and local estate, inheritance, generation-skipping and other taxes. Possible Tax Law Changes Although the likelihood of legislative changes is uncertain, there is always the possibility that the tax treatment of the Policy could change by legislation or otherwise.Consult a tax adviser with respect to legislative developments and their effect on the Policy. Alternative Minimum Tax There may also be an indirect tax upon the income in the Policy or the Proceeds of a Policy under the federal corporate alternative minimum tax, if the owner is subject to that tax. NLICA's Taxes Under current federal income tax law, NLICA is not taxed on the Separate Account's operations.Thus, currently NLICA does not deduct charges from the Separate Account for its federal income taxes. NLICA reserves the right to charge the Separate Account for any future federal income taxes that it may incur. Under current laws in several states, NLICA may incur state and local taxes (in addition to premium taxes).These taxes are not now significant and we are not currently charging for them.If they increase, NLICA may deduct charges for such taxes. Special Considerations For Life Insurance Policies Owned By Corporations or Other Employers In 2006, President Bush signed the Pension Protection Act of 2006, which contains new Code Sections 101(j) and 6039I, which affect the tax treatment of life insurance contracts owned by the employer of the Insured.These provisions are generally effective for life insurance contracts issued after August 17, 2006.However, contracts issued after that date pursuant to a Section 1035 exchange are excluded from the operation of these new provisions, provided that the contract received in the exchange does not have a material increase in death benefit or other material change with respect to the old contract. New Section 101(j) provides the general rule that, with respect to an employer-owned life insurance contract, the amount of death benefit payable directly or indirectly to the employer that may be excluded from income cannot exceed the sum of premiums and other payments paid by the policyholder for the contract.Consequently, under this general rule, the entire death benefit, less the cost to the policyholder, will be taxable.Although Section 101(j) is not clear, if lifetime distributions from the contract are made as a nontaxable return of premium, it appears that the reduction would apply for Section 101(j) purposes and reduce the amount of premiums for this purpose. There are 2 exceptions to this general rule of taxability, provided that statutory notice, consent, and information requirements are satisfied.These requirements are as follows:Prior to the issuance of the company, (a) the employee is notified in writing that the employer intends to insure the employee's life, and the maximum face amount for which the employee could be insured at the time that the contract is issued; (b) the employee provides written consent to being insured under the contract and that such coverage may continue after the Insured terminates employment; and (c) the employee is informed in writing that the employer will be a beneficiary of any proceeds payable upon the death of the employee.If the employer fails to meet all of those requirements, then neither exception can apply. The 2 exceptions are as follows.First, if proper notice and consent are given and received, and if the Insured was an employee at any time during the 12-month period before the Insured’s death, then new Section 101(j) would not apply. Second, if proper notice and consent are given and received and, at the time that the contract is issued the Insured is either a director, a “highly compensated employee” (within the meaning of Section 414(q) of the Code without regard to paragraph (a)(B)(ii) thereof), or a “highly compensated individual” (within the meaning of Section 105(h)(5), except “35%” is substituted for “25%” in paragraph (C) thereof), then the new Section 101(j) would not apply. Code Section 6039I requires any policyholder of an employer-owned contract to file an annual return showing (a) the number of employees of the policyholder, (b) the number of such employees insured under employee-owned contracts at the end of the year, (c) the total amount of insurance in force with respect to those contracts at the end of the year, (d) the name, address, taxpayer identification number and type of business of the policyholder, and (e) that the policyholder has a valid consent for each Insured (or, if all consents are not obtained, the number of insured employees for whom such consent was not obtained).Proper recordkeeping is also required by this section. It is your responsibility to (a) provide the proper notice to each Insured, (b) obtain the proper consent from each Insured, (c) inform each Insured in writing that you will be the beneficiary of any proceeds payable upon the death of the Insured, and (d) file the annual 27 return required by Section 6039I.If you fail to provide the necessary notice and information, or fail to obtain the necessary consent, the death benefit will be taxable to you when received.If you fail to file a properly completed return under Section 6039I, you could be required to pay a penalty. VOTING RIGHTS All of the assets held in the Subaccounts of the Separate Account will be invested in shares of corresponding Portfolios of the Funds.The Funds do not hold routine annual shareholders' meetings.Shareholders' meetings will be called whenever each Fund believes that it is necessary to vote to elect the Board of Directors of the Fund and to vote upon certain other matters that are required by the 1940 Act to be approved or ratified by the shareholders of a mutual fund.NLICA is the legal owner of Fund shares and as such has the right to vote upon any matter that may be voted upon at a shareholders' meeting.However, in accordance with its view of present applicable law, NLICA will vote the shares of the Funds at meetings of the shareholders of the appropriate Fund or Portfolio in accordance with instructions received from Owners.Fund shares held in each Subaccount for which no timely instructions from Owners are received will be voted by NLICA in the same proportion as those shares in that Subaccount for which instructions are received. Each Owner having a voting interest will be sent proxy material and a form for giving voting instructions.Owners may vote, by proxy or in person, only as to the Portfolios that correspond to the Subaccounts in which their Policy values are allocated.The number of shares held in each Subaccount attributable to a Policy for which the Owner may provide voting instructions will be determined by dividing the Policy's value in that Subaccount by the net asset value of one share of the corresponding Portfolio as of the record date for the shareholder meeting.Fractional shares will be counted.For each share of a Portfolio for which Owners have no interest, NLICA will cast votes, for or against any matter, in the same proportion as Owners vote.What this means to you is that when only a small number of policy owners vote, each vote has a greater impact on, and may control the outcome of the vote. If required by state insurance officials, NLICA may disregard voting instructions if such instructions would require shares to be voted so as to cause a change in the investment objectives or policies of one or more of the Portfolios, or to approve or disapprove an investment policy or investment adviser of one or more of the Portfolios.In addition, NLICA may disregard voting instructions in favor of changes initiated by an Owner or the Fund's Board of Directors provided that NLICA's disapproval of the change is reasonable and is based on a good faith determination that the change would be contrary to state law or otherwise inappropriate, considering the Portfolio's objectives and purposes, and the effect the change would have on NLICA.If NLICA does disregard voting instructions, it will advise Owners of that action and its reasons for such action in the next semi-annual report to Owners. The voting rights described in this prospectus are created under applicable federal securities laws and regulations.If these laws or regulations change to eliminate the necessity to solicit voting instructions from Owners or restrict voting rights, NLICA reserves the right to proceed in accordance with any such changed laws or regulations. DISTRIBUTION OF POLICIES Applications for the Policies are solicited by agents who are licensed by state insurance authorities to sell NLICA's variable life insurance policies, and who are also registered representatives of 1717 Capital Management Company ("1717") or registered representatives of broker/dealers who have selling agreements with 1717 or registered representatives of broker/dealers who have selling agreements with such broker/dealers.1717, whose address is Christiana Executive Campus, P.O. Box 15626, Wilmington, Delaware 19850, is a registered broker/dealer under the Securities Exchange Act of 1934 (the "1934 Act") and a member of the NASD.1717 was organized under the laws of Pennsylvania on January 22, 1969, and is an indirect wholly-owned subsidiary of NLICA.1717 acts as the principal underwriter of the Policies (as well as other variable life policies) pursuant to an underwriting agreement to which the Separate Account, 1717 and NLICA are parties.1717 is also the principal underwriter of variable annuity contracts issued by NLICA and variable life insurance policies and variable annuity contracts issued by Nationwide Life and Annuity Company of America, a wholly-owned subsidiary of NLICA.1717 received $16,865,493, $20,965,977, and $19,767,859 during 2006, 2005 and 2004, respectively, as principal underwriter of the Policies and of other variable life insurance policies and variable annuity contracts offered by NLICA and its affiliates.1717 did not retain any compensation as principal underwriter during the past 3 fiscal years. NLICA no longer offers the Policies to the public. More information about 1717 and its registered representatives is available at http://www.nasdr.com or by calling (800) 289-9999.The Owner also can obtain an investor brochure from NASD Regulation that includes information describing its Public Disclosure Program. The insurance underwriting and the determination of a proposed Insured's Premium Class and whether to accept or reject an Application for a Policy is done by NLICA.NLICA will refund any premiums paid if a Policy ultimately is not issued or will refund the applicable amount if the Policy is returned under the free look provision. 28 Policy Pricing During the Policy's early years, the expenses we incur in distributing and establishing the Policy exceed the deductions we take.Nevertheless, we expect to make a profit over time because variable life insurance is intended to be a long-term financial investment.Accordingly, we have designed the Policy with features and investment options that we believe support and encourage long-term ownership. We make many assumptions and account for many economic and financial factors when we establish the Policy's fees and charges.The following is a discussion of some of the factors that are relevant to the Policy's pricing structure. Distribution, Promotional, and Sales Expenses.Commissions to broker-dealer firms are one of the promotional and sales expenses we incur when distributing the Policy.During the first Policy Year, the maximum sales commission payable to firms will be approximately 91% of Premiums paid up to a specified amount, and 2% of Premiums paid in excess of that amount.During Policy Years 2 through 10, the maximum sales commission will not be more than 2% of Premiums paid, and after Policy Year 10, the maximum sales commission will be 0% of Premiums paid.Further, for each Premium received within 10 years following an increase in Face Amount, a commission on that Premium will be paid up to the specified amount for the increase in each year; the commission will be calculated using the commission rates for the corresponding Policy Year.Expense allowances and bonuses may also be paid, and firms may receive annual renewal compensation of up to 0.25% of the unloaned Policy Account Value.Firms may be required to return first year commission (less the deferred sales charge) if the Policy is not continued through the first Policy Year.In lieu of these premium-based commissions, we may pay an equivalent asset-based commission, or a combination of the two.Individual registered representatives typically receive a portion of the commissions paid to their broker-dealer firm, depending on their particular arrangement.The amount of commissions we pay depends on factors such as the amount of premium we receive from the broker-dealer firm and the scope of the services they provide. In addition to commissions, we may also furnish marketing and expense allowances to certain broker-dealer firms based on our assessment of that firm’s capabilities and demonstrated willingness to promote and market our products.The firms determine how these allowances are spent.If you would like to know the exact compensation arrangement associated with this product, you should consult your registered representative. Information on Portfolio Payments Our Relationship with the Portfolios.The Portfolios incur expenses each time they sell, administer, or redeem their shares.The separate account aggregates Policy owner purchase, redemption, and transfer requests and submits net or aggregated purchase/redemption requests to each Portfolio daily.The separate account (not the Policy Owners) is the Portfolio shareholder.When the separate account aggregates transactions, the Portfolio does not incur the expense of processing individual transactions it would normally incur if it sold its shares directly to the public.We incur these expenses instead. We also incur the distribution costs of selling the Policy (as discussed above), which benefit thePortfolios by providing Policy Owners with Subaccount options that correspond to the Portfolios. An investment adviser or subadviser of aPortfolio or its affiliates may provide us or our affiliates with wholesaling services that assist in the distribution of the Policy and may pay us or our affiliates to participate in educational and/or marketing activities.These activities may provide the adviser or subadviser (or their affiliates) with increased exposure to persons involved in the distribution of the Policy. Types of Payments We Receive.In light of the above, the Portfolios or their affiliates make certain payments to us or our affiliates (the “payments”).The amount of these payments is typically based on a percentage of assets invested in the Portfolios attributable to the policies and other variable policies we and our affiliates issue, but in some cases may involve a flat fee.These payments may be used by us for any corporate purpose, which include reducing the prices of the policies, paying expenses that we or our affiliates incur in promoting, marketing, and administering the policies and the Portfolios, and achieving a profit We or our affiliates receive the following types of payments: · Portfolio 12b-1 fees, which are deducted from Portfolio assets; · Sub-transfer agent fees or fees pursuant to administrative service plans adopted by the Portfolio, which may be deducted from Portfolio assets; and · Payments by a Portfolio’s adviser or subadviser (or its affiliates).Such payments may be derived, in whole or in part, from the advisory fee, which is deducted from Portfolio assets and is reflected in mutual fund charges. Furthermore, we benefit from assets invested in our affiliated Portfolios (i.e., Nationwide Variable Insurance Trust) because our affiliates also receive compensation from the Portfolios for investment advisory, administrative, transfer agency, distribution, and/or other services.Thus, we may receive more revenue with respect to affiliated Portfolios than unaffiliated Portfolios. We took into consideration the anticipated payments from the Portfolios when we determined the charges imposed under the policies (apart from fees and expenses imposed by the Portfolios).Without these payments, we would have imposed higher charges under the Policy. 29 Amount of Payments We Receive.For the year ended December 31, 2006, the Portfolio payments we and our affiliates received from the Portfolios did not exceed 0.50% (as a percentage of the average daily net assets invested in the Portfolios) offered through this Policy or other variable policies that we and our affiliates issue.Payments from investment advisers or subadvisers to participate in educational and/or marketing activities have not been taken into account in this percentage. Most Portfolios or their affiliates have agreed to make payments to us or our affiliates, although the applicable percentages may vary from Portfolio to Portfolio and some may not make any payments at all.Because the amount of the actual payments we or our affiliates receive depends on the assets of the Portfolios attributable to the Policy, we and our affiliates may receive higher payments from Portfolios with lower percentages (but greater assets) than from Portfolios that have higher percentages (but fewer assets). For additional information related to the amount of payments Nationwide receives, go to www.nationwide.com. Identification of Portfolios.We may consider several criteria when identifying the Portfolios, including some or all of the following:investment objectives, investment process, investment performance, risk characteristics, investment capabilities, experience and resources, investment consistency, and fund expenses.Another factor we consider during the identification process is whether the Portfolio’s adviser or subadviser is one of our affiliates or whether the Portfolio, its adviser, its subadviser(s), or an affiliate will make payments to us or our affiliates. There may be Portfolios with lower fees, as well as other variable policies that offer Portfolios with lower fees.You should consider all of the fees and charges of the Policy in relation to its features and benefits when making your decision to invest.Please note that higher Policy and Portfolio fees and charges have a direct effect on your investment performance. STATE VARIATIONS Any state variations in the Policy are covered in a special policy form for use in that state.The prospectus and SAI provide a general description of the Policy.An Owner's actual Policy and any endorsements or riders are the controlling documents.To review a copy of his or her Policy and its endorsements and riders, if any, the Owner should contact NLICA's Service Center. LEGAL PROCEEDINGS NLICA is a party to litigation and arbitration proceedings in the ordinary course of its business. It is not possible to determine the ultimate outcome of the pending investigations and legal proceedings or to provide reasonable ranges of potential losses. In many of the cases, plaintiffs are seeking undefined amounts of damages or other relief, including punitive damages and equitable remedies, that are difficult to quantify and cannot be defined based on the information currently available. NLICA does not believe, based on information currently known by NLICA’s management, that the outcomes of such pending investigations and legal proceedings are likely to have a material adverse effect on NLICA’s financial position. However, given the large and/or indeterminate amounts sought in certain of these matters and inherent unpredictability of litigation, it is possible that an adverse outcome in certain matters could have a material adverse effect on NLICA’s financial results in a particular quarterly or annual period. In recent years, life insurance companies have been named as defendants in lawsuits, including class action lawsuits relating to life insurance and annuity pricing and sales practices. A number of these lawsuits have resulted in substantial jury awards or settlements against life insurers other than NLICA. The financial services industry, including mutual fund, variable annuity, life insurance and distribution companies, has also been the subject of increasing scrutiny by regulators, legislators and the media over the past few years. Numerous regulatory agencies, including the SEC, the NASD and the New York State Attorney General, have commenced industry-wide investigations regarding late trading and market timing in connection with mutual funds and variable insurance contracts, and have commenced enforcement actions against some mutual fund and life insurance companies on those issues. NLICA and/or its affiliates has been contacted by or received subpoenas from the SEC and the New York State Attorney General, who are investigating market timing in certain mutual funds offered in insurance products sponsored by NLICA and/or its affiliates. The Company has been contacted by regulatory agencies and state attorneys general with respect to market timing and late trading matters, and is cooperating and responding to such inquiries. In addition, state and federal regulators have commenced investigations or other proceedings relating to compensation and bidding arrangements and possible anti-competitive activities between insurance producers and brokers and issuers of insurance products, and unsuitable sales and replacements by producers on behalf of the issuer. Also under investigation are compensation and revenue sharing arrangements between issuers of variable insurance contracts and mutual funds or their affiliates. Related investigations and proceedings may be commenced in the future. The Company has been contacted by regulatory agencies for information relating to these investigations into compensation and bidding arrangements, anti-competitive activities and unsuitable sales practices. The Company is cooperating with regulators in connection with these inquiries. NMIC, the Company’s ultimate parent, has been contacted by certain regulators for information on these issues with respect to its operations and the operations of its subsidiaries, including the Company. The Company will cooperate with NMIC in responding to these inquiries to the extent that any inquiries encompass its operations. These proceedings are expected to continue in the future, and could result in legal precedents and new industry-wide legislation, rules, and regulations that could significantly affect the financial services industry, including life insurance and annuity companies. 30 These proceedings are expected to continue in the future and could result in legal precedents and new industry-wide legislation, rules and regulations that could significantly affect the financial services industry, including life insurance and annuity companies. These proceedings also could affect the outcome of one or more of NLICA’s litigation matters. There can be no assurance that any such litigation or regulatory actions will not have a material adverse effect on NLICA in the future. On October9, 2003, NLICA was named as one of twenty-six defendants in a lawsuit filed in the United States District Court for the Middle District of Pennsylvania entitled Steven L. Flood, Luzerne County Controller and the Luzerne County Retirement Board on behalf of the Luzerne County Employee Retirement System v. Thomas A. Makowski, Esq., et al. NLICA is a defendant as successor in interest to Provident Mutual Life Insurance Company, which is alleged to have entered into four agreements to manage assets and investments of the Luzerne County Employee Retirement System (the Plan). In their complaint, the plaintiffs allege that NLICA aided and abetted certain other defendants in breaching their fiduciary duties to the Plan. The plaintiffs also allege that NLICA violated the Federal Racketeer Influenced and Corrupt Organizations Act (RICO) by engaging in and conspiring to engage in an improper scheme to mismanage funds in order to collect excessive fees and commissions and that NLICA was unjustly enriched by the allegedly excessive fees and commissions. The complaint seeks treble compensatory damages, punitive damages, a full accounting, imposition of a constructive trust on all funds paid by the Plan to all defendants, pre- and post-judgment interest, and costs and disbursements, including attorneys’ fees.On August 24, 2004, the District Court issued an order dismissing the count alleging aiding and abetting a breach of fiduciary duty and one of the RICO counts.Fact and expert discovery has been completed.On October 11, 2006, NLICA filed a motion for summary judgment on all relevant counts contained in the complaint.Additionally, all other remaining defendants have filed a motion for summary judgment on all remaining claims.Those motions are pending before the court.NLICA continues to defend this lawsuit vigorously. FINANCIAL STATEMENTS NLICA's consolidated financial statements and the financial statements of the Separate Account are contained in the SAI.NLICA's consolidated financial statements should be distinguished from the Separate Account's financial statements and Owners should consider NLICA's consolidated financial statements only as bearing upon its ability to meet its obligations under the Policies.For a free copy of these consolidated financial statements and/or the SAI, Owners should call or write to NLICA at its Service Center. 31 DEFINITIONS Application The application the Owner must complete to purchase a Policy plus all forms required by NLICA or applicable law. Attained Age The Issue Age of the Insured plus the number of full Policy Years since the Policy Date. Base Premium Total scheduled premium minus the premium processing charge and any premium for supplementary benefits and extra-premium class. Beneficiary The person(s) or entity(ies) designated to receive all or some of the Proceeds when the Insured dies.The Beneficiary is designated in the Application or if subsequently changed, as shown in the latest change filed with NLICA.If no Beneficiary survives and unless otherwise provided, the Insured's estate will be the Beneficiary. Cash Value The total amount invested under the Policy.It is the sum of the Cash Values in the Subaccounts.If there is an outstanding policy loan, the Cash Value in the General Account will be added to the Cash Value of the Subaccounts to determine the Cash Value of the Policy. Death Benefit The greatest of: (1) the applicable Guaranteed Minimum Death Benefit for the Policy; (2) the Face Amount plus the amount by which the Cash Value on the date of death exceeds the appropriate Special Premium Payment Single Premium; or (3) the Cash Value on the date of death times the appropriate Death Benefit Factor.This amount is adjusted to determine the Proceeds at death which is paid to the Beneficiary. Evidence of Insurability The medical records or other documentation that NLICA may require to satisfy the Policy's underwriting standards.NLICA may require different and/or additional evidence depending on the Insured's Premium Class; for example, NLICA generally requires more documentation for Insureds in classes with extra ratings.NLICA also may require different and/or additional evidence depending on the transaction requested; for example, NLICA may require more documentation for the issuance of a Policy than to reinstate a Policy. Face Amount The Face Amount is specified in the Policy.If scheduled premiums are paid when due and there are no outstanding policy loans, this will be the minimum Death Benefit.The Owner may not increase or decrease the Face Amount. Grace Period The 61-day period allowed for payment of a premium following the date NLICA mails notice of the amount required to keep the Policy in force. Insured The person upon whose life the Policy is issued. Issue Age The age of the Insured at his or her birthday nearest the Policy Date.The Issue Age is stated in the Policy. Loan Value The maximum amount that may be borrowed under the Policy. Minimum Face Amount The Minimum Face Amount is $50,000. Monthly Deductions The amount deducted from the Cash Value on each Policy Processing Day.It includes the Cost of Insurance Charge, Administration Charge, Minimum Death Benefit Guarantee Charge, First Year Policy Charge, and the Supplementary Benefit Charge. Net Amount at Risk The amount by which the Death Benefit exceeds the Cash Value. Net Cash Surrender Value The Cash Value minus any applicable Surrender Charge and any outstanding policy loans and accrued interest. Net Premiums The remainder of a Base Premium after deduction of the 7½% charge for sales load and state premium tax or the remainder of an unscheduled premium after deduction of the Premium Expense Charge. Owner The person(s) or entity(ies) entitled to exercise the rights granted in the Policy. Policy Anniversary The same day and month as the Policy Date in each later year. Policy Date The date set forth in the Policy that is used to determine Policy Years and Policy Processing Days.The Policy Date is generally the same as the Policy Issue Date but may be another date mutually agreed upon by NLICA and the proposed Insured. 32 Policy Issue Date The date on which the Policy is issued.It is used to measure suicide and contestable periods. Policy Processing Day The day in each calendar month which is the same day of the month as the Policy Date.The first Policy Processing Day is the Policy Date. Policy Year A year that starts on the Policy Date or on a Policy Anniversary. Premium Class The classification of the Insured for cost of insurance purposes.The standard classes are non-smoker and smoker.There also are classes with extra ratings. Premium Expense Charge The amount deducted from a premium payment which consists of the Premium Processing Charge, the Sales Charge, and the state and local premium tax charge. Proceeds The net amount to be paid to the Beneficiary when the Insured dies or when the Policy is surrendered. SAI The Statement of Additional Information ("SAI") that contains additional information regarding the Policy.The SAI is not a prospectus, and should be read together with the prospectus.To obtain a copy of the SAI, write or call the Service Center. Special Premium Payment Single Premium An amount used to determine whether the Owner is required to pay scheduled premiums to keep the Policy in full force. Separate Account The Nationwide Provident VLI Separate Account 1. Service Center The Technology and Service Center located at 300 Continental Drive, Newark, Delaware 19713. Subaccount A division of the Separate Account.The assets of each Subaccount are invested exclusively in a corresponding Portfolio that is part of one of the Funds. Surrender Charge The amount deducted from the Cash Value upon lapse or surrender of the Policy during the first 9 Policy Years. Valuation Day Each day that the New York Stock Exchange is open for business and any other day on which there is a sufficient degree of trading with respect to the Separate Account's portfolio of securities to materially affect the value of the Separate Account.As of the date of this prospectus, NLICA is open whenever the New York Stock Exchange is open, other than the Fridays following Thanksgiving and Christmas. Valuation Period The period beginning at the close of business on one Valuation Day (which is when the New York Stock Exchange closes, usually 4:00 p.m., Eastern Time) and continuing until the close of business on the next Valuation Day.Each Valuation Period includes a Valuation Day and any non-Valuation Day or consecutive non-Valuation Days immediately preceding it. 33 APPENDIX A CALCULATION OF NET INVESTMENT FACTOR AND CASH VALUE OF THE POLICY Following is a description of how the net investment factor is calculated and how the net investment factor is used to determine the Cash Value of the Policy. Net Investment Factor.Each Separate Account has its own net investment factor.The net investment factor of the Separate Account for a Valuation Period is a divided by b, minus c, where: a.is: 1. the value of the assets in the Separate Account for the preceding Valuation Period; plus 2. the investment income and capital gains, realized or unrealized, credited to those assets during the Valuation Period for which the net investment factor is being determined; minus 3. the capital losses, realized or unrealized, charged against those assets during the Valuation Period; minus 4. any amount charged against the Separate Account for taxes, or any amount NLICA sets aside during the Valuation Period as a reserve for taxes attributable to the operation or maintenance of the Separate Account; and b.is the value of the assets for the preceding Valuation Period; and c.is a charge no greater than 0.60% per year (.001644% for each day in the Valuation Period) for mortality and expense risks. The charge in c. is expressed as a percentage of assets in the Subaccount at the beginning of each day during the Valuation Period. Calculation of Cash Value.When the first net scheduled premium is allocated to the Separate Account, the Cash Value of each Subaccount on the Policy Date will equal the Net Premium allocated to that Subaccount minus the first Monthly Deduction allocated to that Subaccount.Thereafter, on each Valuation Day, the Cash Value of each Subaccount will equal: 1. the Cash Value of the Subaccount on the previous Valuation Day times the net investment factor for the current Valuation Period; plus 2. any Net Premiums received during the current Valuation Period which are allocated to that Separate Account; plus 3. any Cash Value which, during the current Valuation Period: a.is transferred to the Separate Account from the General Account when any loan amount is repaid, including interest credited to loaned amounts; and/or b.is transferred to the Subaccount from another Subaccount when requested by the Owner; minus 4. any Cash Value which, during the current Valuation Period: a.is transferred from the Separate Account to the General Account when the Owner borrows on the Policy or fails to pay interest when due; and/or b.is transferred from the Subaccount to another Subaccount when requested by the Owner; plus 5. any dividends credited to the Separate Account during the current Valuation Period; minus 6. the Monthly Deductions allocated to the Separate Account during the current Valuation Period; minus 7. any partial withdrawals during the current Valuation Period which are allocated to the Separate Account. The Cash Value of the Policy is equal to: (a) the sum of the Cash Value of each Subaccount; plus (b) the Cash Value in the General Account attributable to any outstanding policy loans. 34 APPENDIX B PORTFOLIO INFORMATION The Portfolios listed below are designed primarily as investments for variable annuity contracts and variable life insurance policies issued by insurance companies.There is no guarantee that the investment objectives will be met. Please refer to the prospectus for each Portfolio for more detailed information. Alger American Fund - Alger American Small Capitalization Portfolio: Class O Shares Investment Adviser: Fred Alger Management, Inc. Investment Objective: Long-term capital appreciation. Fidelity Variable Insurance Products Fund - VIP Equity-Income Portfolio: Initial Class Investment Adviser: FMR Sub-adviser: Fidelity Research & Analysis Company Investment Objective: Reasonable income. Fidelity Variable Insurance Products Fund - VIP Growth Portfolio: Initial Class Investment Adviser: Fidelity Management & Research Company Sub-adviser: FMR Co., Inc. Investment Objective: Capital appreciation. Fidelity Variable Insurance Products Fund - VIP High Income Portfolio: Initial Class Investment Adviser: Fidelity Management & Research Company Sub-adviser: FMR Co., Inc. Investment Objective: High level of current income. Fidelity Variable Insurance Products Fund - VIP Overseas Portfolio: Initial Class This Portfolio is no longer available to accept transfers or new premium payments effective May 1, 2004 Investment Adviser: FMR Sub-adviser: Fidelity Research & Analysis Company Investment Objective: Long-term capital growth. Fidelity Variable Insurance Products Fund - VIP Overseas Portfolio: Initial Class R Investment Adviser: FMR Sub-adviser: Fidelity Research & Analysis Company Investment Objective: Long-term capital growth. This underlying mutual fund assesses a short-term trading fee (please see "Short-Term Trading Fees" earlier in this prospectus). Fidelity Variable Insurance Products Fund II - VIP Asset Manager Portfolio: Initial Class Investment Adviser: FMR Sub-adviser: Fidelity Research & Analysis Company Investment Objective: High total return. Fidelity Variable Insurance Products Fund II - VIP Contrafund® Portfolio: Initial Class Investment Adviser: FMR Sub-adviser: Fidelity Research & Analysis Company Investment Objective: Long-term capital appreciation. Fidelity Variable Insurance Products Fund II - VIP Investment Grade Bond Portfolio: Initial Class Investment Adviser: FMR Sub-adviser: Fidelity Investments Money Management, Inc. Investment Objective: High level of current income. Lehman Brothers Advisers Management Trust - AMT Short Duration Bond Portfolio: I Class Investment Adviser: Neuberger Berman Management Inc. Sub-adviser: Neuberger Berman, LLC Investment Objective: Highest available current income consistent with liquidity and low risk to principal and, secondarily, total return. Nationwide Variable Insurance Trust - J.P. Morgan NVIT Balanced Fund: Class IV Investment Adviser: Gartmore Mutual Fund Capital Trust Sub-adviser: J.P. Morgan Investment Management Inc. Investment Objective: High total return from a diversified portfolio of equity and fixed income securities. 35 Nationwide Variable Insurance Trust - Nationwide Multi-Manager NVIT Small Cap Value Fund: Class IV Investment Adviser: Gartmore Mutual Fund Capital Trust Sub-adviser: Epoch Investment Partners, Inc.; J.P. Morgan Investment Management Inc. Investment Objective: Capital appreciation. Nationwide Variable Insurance Trust - Nationwide Multi-Manager NVIT Small Company Fund: Class IV Investment Adviser: Gartmore Mutual Fund Capital Trust Sub-adviser: American Century Investment Management Inc.; Franklin Portfolio Associates LLC; Gartmore Global Partners; Morgan Stanley Investment Management Inc.; Neuberger Berman, LLC; Waddell & Reed Investment Management Company Investment Objective: Long-term growth of capital. Nationwide Variable Insurance Trust - Nationwide NVIT Government Bond Fund: Class IV Investment Adviser: Gartmore Mutual Fund Capital Trust Investment Objective: To provide a high level of income as is consistent with the preservation of capital. Nationwide Variable Insurance Trust - Nationwide NVIT Growth Fund: Class IV Investment Adviser: Gartmore Mutual Fund Capital Trust Investment Objective: Long-term capital appreciation. Nationwide Variable Insurance Trust - Nationwide NVIT Mid Cap Growth Fund: Class IV Investment Adviser: Gartmore Mutual Fund Capital Trust Investment Objective: Long-term capital appreciation. Nationwide Variable Insurance Trust - Nationwide NVIT Money Market Fund: Class IV Investment Adviser: Gartmore Mutual Fund Capital Trust Investment Objective: High level of current income as is consistent with the preservation of capital and maintenance of liquidity. Nationwide Variable Insurance Trust - NVIT International Value Fund: Class III Investment Adviser: Gartmore Mutual Fund Capital Trust Sub-adviser: The Boston Company Asset Management LLC Investment Objective: Long-term capital appreciation. This underlying mutual fund assesses a short-term trading fee (please see "Short-Term Trading Fees" earlier in this prospectus). Nationwide Variable Insurance Trust - NVIT International Value Fund: Class IV This Portfolio is no longer available to accept transfers or new premium payments effective May 1, 2004 Investment Adviser: Gartmore Mutual Fund Capital Trust Sub-adviser: The Boston Company Asset Management LLC Investment Objective: Long-term capital appreciation. Nationwide Variable Insurance Trust - NVIT Nationwide® Fund: Class IV Investment Adviser: Gartmore Mutual Fund Capital Trust Investment Objective: Total return through a flexible combination of capital appreciation and current income. Nationwide Variable Insurance Trust - NVIT S&P 500 Index Fund: Class IV Investment Adviser: Gartmore Mutual Fund Capital Trust Sub-adviser: Fund Asset Management, LP Investment Objective: Long-term capital appreciation. Nationwide Variable Insurance Trust - Van Kampen NVIT Comstock Value Fund: Class IV Investment Adviser: Gartmore Mutual Fund Capital Trust Sub-adviser: Van Kampen Asset Management Investment Objective: Seeks capital growth and income through investments in equity securities, including common stocks and securities convertibles into common stocks. Neuberger Berman Advisers Management Trust - AMT Partners Portfolio: I Class Investment Adviser: Neuberger Berman Management Inc. Sub-adviser: Neuberger Berman, LLC Investment Objective: Capital growth. 36 Van Eck Worldwide Insurance Trust - Worldwide Bond Fund: Class R Investment Adviser: Van Eck Associates Corporation Investment Objective: High total return – income plus capital appreciation – by investing globally, primarily in a variety of debt securities. This underlying mutual fund assesses a short-term trading fee (please see "Short-Term Trading Fees" earlier in this prospectus). Van Eck Worldwide Insurance Trust - Worldwide Bond Fund: Initial Class This Portfolio is no longer available to accept transfers or new premium payments effective May 1, 2004 Investment Adviser: Van Eck Associates Corporation Investment Objective: High total return – income plus capital appreciation – by investing globally, primarily in a variety of debt securities. Van Eck Worldwide Insurance Trust - Worldwide Emerging Markets Fund: Class R Investment Adviser: Van Eck Associates Corporation Investment Objective: Long-term capital appreciation by investing primarily in equity securities in emerging markets around the world. This underlying mutual fund assesses a short-term trading fee (please see "Short-Term Trading Fees" earlier in this prospectus). Van Eck Worldwide Insurance Trust - Worldwide Emerging Markets Fund: Initial Class This Portfolio is no longer available to accept transfers or new premium payments effective May 1, 2004 Investment Adviser: Van Eck Associates Corporation Investment Objective: Long-term capital appreciation by investing primarily in equity securities in emerging markets around the world. Van Eck Worldwide Insurance Trust - Worldwide Hard Assets Fund: Class R Investment Adviser: Van Eck Associates Corporation Investment Objective: Long-term capital appreciation by investing primarily in hard asset securities.Income is a secondary consideration. This underlying mutual fund assesses a short-term trading fee (please see "Short-Term Trading Fees" earlier in this prospectus). Van Eck Worldwide Insurance Trust - Worldwide Hard Assets Fund: Initial Class This Portfolio is no longer available to accept transfers or new premium payments effective May 1, 2004 Investment Adviser: Van Eck Associates Corporation Investment Objective: Long-term capital appreciation by investing primarily in hard asset securities.Income is a secondary consideration. Van Eck Worldwide Insurance Trust - Worldwide Real Estate Fund: Class R Investment Adviser: Van Eck Associates Corporation Investment Objective: To maximize return by investing in equity securities of domestic and foreign companies that own significant real estate assets or that principally are engaged in the real estate industry. This underlying mutual fund assesses a short-term trading fee (please see "Short-Term Trading Fees" earlier in this prospectus). Van Eck Worldwide Insurance Trust - Worldwide Real Estate Fund: Initial Class This Portfolio is no longer available to accept transfers or new premium payments effective May 1, 2004 Investment Adviser: Van Eck Associates Corporation Investment Objective: To maximize return by investing in equity securities of domestic and foreign companies that own significant real estate assets or that principally are engaged in the real estate industry. 37 To learn more about this Policy, you should read the Statement of Additional Information (the "SAI") dated the same date as this prospectus.For a free copy of the SAI, to receive personalized illustrations of Death Benefits, Net Cash Surrender Values, and Cash Values, and to request other information about this policy please call our Service Center at 1-800-688-5177 or write to us at our Service Center at Nationwide Life Insurance Company of America, 300 Continental Drive, Newark, Delaware 19713. The SAI has been filed with the SEC and is incorporated by reference into this prospectus.The SEC maintains an Internet website (http://www.sec.gov) that contains the SAI and other information about NLICA and the policy.Information about NLICA and the policy (including the SAI) may also be reviewed and copied at the SEC's Public Reference Room in Washington, DC, or may be obtained, upon payment of a duplicating fee, by writing the Public Reference Section of the SEC, treet NE, Washington, DC 20549.Additional information on the operation of the Public Reference Room may be obtained by calling the SEC at (202) 551-8090. Investment Company Act of 1940 Registration File No.811-4460. Securities Act of 1933 Registration File No. 033-02625. 38 Options NATIONWIDE PROVIDENT VLI SEPARATE ACCOUNT 1 (Registrant) NATIONWIDE LIFE INSURANCE COMPANY OF AMERICA (Depositor) Main Administrative Office 1000 Chesterbrook Boulevard Berwyn, Pennsylvania 19312 (610) 407-1717 Service Center: 300 Continental Drive Newark, Delaware 19713 (800) 688-5177 STATEMENT OF ADDITIONAL INFORMATION Modified Premium Variable Life Insurance Policy This Statement of Additional Information ("SAI") contains additional information regarding the modified premium variable life insurance policy (the "Policy") offered by Nationwide Life Insurance Company of America ("NLICA").This SAI is not a prospectus, and should be read together with the prospectus for the Policy dated May 1, 2007 and the prospectuses for the Funds.The Owner may obtain a copy of these prospectuses by writing or calling NLICA at the address or phone number shown above.Capitalized terms in this SAI have the same meanings as in the prospectus for the Policy.No information is incorporated by reference into this SAI. The date of this Statement of Additional Information is May 1, 2007. TABLE OF CONTENTS Additional Policy Information 2 Performance Data 6 The Policy Rating Agencies Right to Contest the Policy Money Market Yields Misstatement of Age or Sex Historical Performance of the Subaccounts Suicide Exclusion Standard & Poor's 6 Assignment Additional Information 6 Beneficiary Potential Conflicts of Interest Change of Owner or Beneficiary Policies Issued in Conjunction with Employee Benefit Premium Classes Plans Effect of Policy Loans Legal Developments Regarding Unisex Actuarial Tables Delays in Payments of Policy Benefits Safekeeping of Account Assets Charge Discounts for Sales to Certain Policies Policy Reports Settlement Options Records Policy Termination Experts Supplemental Benefits and Riders 4 Additional Information about the Company Accelerated Death Benefit Rider Additional Information about the Separate Account Other Riders Other Information Illustrations 5 Financial Statements 1 ADDITIONAL POLICY INFORMATION The Policy The Policy and the Application(s) attached thereto are the entire contract.Only statements made in the Applications can be used to void the Policy or deny a claim.NLICA assumes that all statements in an Application are made to the best of the knowledge and belief of the person(s) who made them, and, in the absence of fraud, those statements are considered representations and not warranties.NLICA relies on those statements when it issues or changes a Policy.Only the President or a Vice President of NLICA can agree to change or waive any provisions of the Policy and only in writing.As a result of differences in applicable state laws, certain provisions of the Policy may vary from state to state. Right to Contest the Policy In issuing the Policy, NLICA relies on all statements made by or for the Owner and/or the Insured in the Application or in a supplemental Application.Therefore, NLICA may contest the validity of a Policy based on material misstatements made in the Application (or any supplemental Application). However, NLICA will not contest the Policy after the Policy has been in force during the Insured's lifetime for 2 years from the Policy Issue Date, except for nonpayment of premiums.Likewise, NLICA will not contest any Policy change that requires Evidence of Insurability, or any reinstatement of the Policy, after such change or reinstatement has been in effect during the Insured's lifetime for 2 years. Misstatement of Age or Sex If the Insured's age or sex has been misstated in the Application, the Death Benefit and any benefits provided by riders will be such as the most recent Monthly Deductions would have provided at the correct age and sex.No adjustment will be made to the Cash Value. Suicide Exclusion In the event of the Insured's suicide within two years from the Issue Date of the Policy (except where state law requires a shorter period) NLICA's liability is limited to the payment to the Beneficiary of a sum equal to the premiums paid less any policy loan and accrued interest and any withdrawal of excess Cash Value. Assignment The Owner may assign any and all rights under the Policy.No assignment binds NLICA unless in writing and received by NLICA at its Service Center.NLICA assumes no responsibility for determining whether an assignment is valid and the extent of the assignee's interest.All assignments will be subject to any policy loan.The interest of any Beneficiary or other person will be subordinate to any assignment.A Beneficiary may not commute, encumber, or alienate Policy benefits, and to the extent permitted by applicable law, such benefits are not subject to any legal process for the payment of any claim against the payee. Beneficiary The Beneficiary is designated in the Application for the Policy, unless thereafter changed by the Owner during the Insured's lifetime by written notice to NLICA.Any Proceeds for which there is not a designated Beneficiary surviving at the Insured's death are payable in a single sum to the Insured's executors or administrators. Change of Owner or Beneficiary As long as the Policy is in force, the Owner or Beneficiary may be changed by written request in a form acceptable to NLICA.If two or more persons are named as Beneficiaries, those surviving the Insured will share the Proceeds equally, unless otherwise stated.Any change will take effect as of the date it is signed, whether or not the Insured is living when the request is received by NLICA.NLICA will not be responsible for any payment made or action taken before it receives the written request.A change in the Policy's ownership may have federal income tax consequences. Premium Classes NLICA currently places each Insured into one of two standard Premium Classes – nonsmoker and smoker – or into a Premium Class with extra ratings.In an otherwise identical Policy, an Insured in the standard class will have a lower cost of insurance rate than an Insured in a class with extra ratings.Nonsmoking Insureds generally will incur lower cost of insurance rates than Insureds who are classified as smokers in the same Premium Class. Since the nonsmoker designation is not available for Insureds under Attained Age 22 (21 in Texas), shortly before an Insured attains age 22, NLICA will notify the Insured about possible classification as a nonsmoker and will send the Insured an Application for Change in Premium Class.If the Insured does not qualify as a nonsmoker or does not return the Application, cost of insurance rates will be based on the Premium Class shown in the Policy.However, if the Insured returns the Application and qualifies as a nonsmoker, the cost of insurance rates will be changed to reflect the nonsmoker classification. 2 Effect of Policy Loans A loan, whether or not repaid, will have a permanent effect on the Cash Value of the Policy and any Death Benefit in excess of the guaranteed minimum.The effect could be favorable or unfavorable.This is because the investment experience of the Subaccounts will only apply to the amount remaining in the Subaccounts and not to the amount transferred to the General Account.If the investment experience of the Subaccounts is better than the amount being credited on loaned amounts, the Cash Value and hence Death Benefit in excess of the guaranteed minimum, will not increase as rapidly as they would have if no loan had been made.However, if the investment experience of the Subaccounts is not as good as the rate being credited on loaned amounts, the Cash Value and excess Death Benefit will be higher than they would have been if no loan had been made.The longer a loan is outstanding, the greater the effect is likely to be. Delays in Payments of Policy Benefits Proceeds under a Policy will ordinarily be paid to the Beneficiary within seven days after NLICA receives proof of the Insured's death at its Service Center and all other requirements are satisfied.Proceeds will be paid in a single sum unless an alternative settlement option has been selected. If Proceeds are payable in a single sum, interest at the annual rate of 3% or any higher rate declared by NLICA or required by law is paid on the Proceeds from the date of death until payment is made. Any amounts payable as a result of surrender, withdrawal of excess Cash Value or policy loan will ordinarily be paid within seven days of receipt of written notices, permitted telephone, fax and/or e-mail requests at NLICA's Service Center in a form satisfactory to NLICA. For Policies sold in New York State, if the amount payable as a result of surrender, withdrawal of excess Cash Value or a policy loan is not mailed or delivered to the Owner within 10 working days of receipt by NLICA of the request, interest will be added to such amount at the rate required by New York law. Generally, the amount of a payment from the Subaccounts will be determined as of the date of receipt by NLICA of all required documents.However, NLICA may defer the determination or payment of such amounts if the date for determining such amounts falls within any period during which: (1) the disposal or valuation of a Subaccount's assets is not reasonably practicable because the New York Stock Exchange is closed or conditions are such that, under the SEC's rules and regulations, trading is restricted or an emergency is deemed to exist; or (2) the SEC by order permits postponement of such actions for the protection of NLICA policyholders.NLICA will allow interest, at a rate of 3% a year, on any payment NLICA defers for 30 days or more as described above. Due to federal laws designed to counter terrorism and prevent money laundering by criminals, NLICA may be required to reject a premium payment.NLICA also may be required to provide additional information about an Owner's account to government regulators.In addition, NLICA also may be required to block an Owner's account and thereby refuse to pay any request for transfers, withdrawal of excess Cash Value, surrenders, loans, or Death Benefits, until instructions are received from the appropriate regulator. The Owner may decide the form in which Proceeds will be paid.During the Insured's lifetime, the Owner may arrange for the Proceeds to be paid in a lump sum or under a settlement option.These choices are also available upon surrender of the Policy for its Net Cash Surrender Value and for payment of the Cash Value upon maturity of the Policy.If no election is made, payment will be made in a lump sum.The Beneficiary may also arrange for payment of the Proceeds in a lump sum or under a settlement option.If the Beneficiary is changed, any prior arrangements with respect to the payment option will be canceled. Charge Discounts for Sales to Certain Policies The Policy is available for purchase by individuals, corporations, and other groups.NLICA may reduce or waive certain charges (such as the Premium Expense Charge, Surrender Charge, Monthly Administration Charge, Minimum Death Benefit Guarantee Charge, Policy Charge, monthly Cost of Insurance Charge, or other charges) where the size or nature of such sales results in savings to NLICA with respect to sales, underwriting, administrative, or other costs.NLICA also may reduce or waive charges on Policies sold to officers, directors, and employees of NLICA or its affiliates.The extent and nature of the reduction or waiver may change from time to time, and the charge structure may vary. Generally, NLICA reduce or waive charges based on a number of factors, including: · the number of Insureds; · the size of the group of purchasers; · the total premium expected to be paid; · total assets under management for the Owner; · the nature of the relationship among individual Insureds; · the purpose for which the Policies are being purchased; · the expected persistency of individual Policies; and 3 · any other circumstances which are rationally related to the expected reduction in expenses. Reductions or waivers of charges will not discriminate unfairly among Owners. Settlement Options Settlement Options.In lieu of a single sum payment on death or surrender, an election may be made to apply the Proceeds under any one of the fixed-benefit settlement options provided in the Policy.A guaranteed interest rate of 3% per year applies to the options listed below.Additional interest may be declared each year by NLICA in its sole discretion.NLICA may also agree to other arrangements, including those that offer check writing capabilities with non-guaranteed interest rates.Please refer to the Policy for more details.As part of NLICA's General Account assets, settlement options Proceeds may be subject to claims of creditors.Even if the Death Benefit under the Policy is excludible from income, payments under settlement options may not be excludible in full.This is because earnings on the Death Benefit after the Insured's death are taxable and payments under the settlement options generally include such earnings.Owners should consult a tax adviser as to the tax treatment of payments under settlement options. Proceeds at Interest Option.Left on deposit to accumulate with NLICA with interest payable at a rate of at least 3% per year. Installments of a Specified Amount Option.Payable in equal installments until Proceeds applied under the option and interest on the unpaid balance at 3% per year and any additional interest are exhausted. Installments for a Specified Period Option.Payable in the number of equal monthly installments set forth in the election.Payments may be increased by additional interest which would increase the installments certain.The guaranteed interest rate is 3% per year. Life Income Option.Payable in equal monthly installments during the payee's life.Payments will be made either with or without a guaranteed minimum number.If there is to be a minimum number of payments, they will be for either 120 or 240 months or until the Proceeds applied under the option are exhausted, as elected. Joint and Survivor Life Income.Payable in equal monthly installments, during the joint lives of the payee and one other person and during the life of the survivor.The minimum number of payments will be for either 120 or 240 months, as elected. Alternate Life Income Option.Proceeds may be taken as a life income with the amount of the payments depending on the non-participating single premium immediate annuity rates at the time payments begin. Policy Termination The Policy will terminate on the earliest of:(a) the maturity date; (b) the end of the Grace Period without a sufficient payment; (c) the date the Insured dies; or (d) the date the Policy is surrendered. SUPPLEMENTAL BENEFITS AND RIDERS Accelerated Death Benefit Rider Applicants residing in states that have approved the Accelerated Death Benefit rider (the "ADBR") may generally elect to add it to their Policy at any time, subject to NLICA receiving satisfactory additional Evidence of Insurability.The ADBR is not yet available in all states and the terms under which it is available may vary from state to state.There is no assurance that the ADBR will be approved in all states or that it will be approved under the terms described herein. The ADBR permits the Owner to receive, at his or her request and upon approval by NLICA, an accelerated payment of part of the Policy's Death Benefit generally when one of the following two events occurs: 1. Terminal Illness.The Insured develops a non-correctable medical condition which is expected to result in his or her death within 12 months; or 2. Permanent Confinement to a Nursing Care Facility.The Insured has been confined to a nursing care facility for 180 days and is expected to remain in such a facility for the remainder of his or her life. There is no charge for adding the ADBR to a Policy.However, an administrative charge, currently $100 and not to exceed $250, will be deducted from the accelerated death benefit at the time it is paid. Tax Consequences of the Rider.The federal income tax consequences associated with adding the ADBR or receiving the accelerated death benefit are uncertain.Accordingly, Owners should consult a tax adviser before adding the ADBR to the Policy or requesting an accelerated death benefit. Amount of the Accelerated Death Benefit.The ADBR provides for a minimum accelerated death benefit payment of $10,000 and a maximum benefit payment equal to 75% of the eligible Death Benefit less 25% of any outstanding policy loans and accrued interest.The ADBR also restricts the total of the accelerated death benefits paid from all life insurance policies issued to an Owner by NLICA and its subsidiaries to $250,000.This $250,000 maximum may be increased, as provided in the ADBR, to reflect inflation.The term eligible Death Benefit under the ADBR means: The Proceeds payable under a Policy if the Insured died at the time a claim for an accelerated death benefit is approved by NLICA, minus: 4 1. any dividend accumulations; 2. any dividends due and not paid; 3. any dividend payable at death if the Insured died at such time; 4. any premium refund payable at death if the Insured died at such time; and 5. any insurance payable under the terms of any other rider attached to a Policy. An Owner must submit written notice to request the accelerated death benefit.The Owner may only request the accelerated death benefit once, except additional accelerated death benefits may be requested to pay premiums and policy loan interest.There are no restrictions on the Owner's use of the benefit.An Owner may elect to receive the accelerated death benefit as a lump sum or in 12 or 24 equal monthly installments.If installments are elected and the Insured dies before all of the payments have been made, the present value (at the time of the Insured's death) of the remaining payments and the remaining Proceeds under the Policy will be paid to the Beneficiary in a lump sum. Conditions for Receipt of the Accelerated Death Benefit.In order to receive an accelerated death benefit payment, a Policy must be in force other than as Extended Term Insurance and an Owner must submit due proof of eligibility and a completed claim form to NLICA at its Service Center.Due proof of eligibility means a written certification (described more fully in the ADBR), in a form acceptable to NLICA, from a treating physician stating that the Insured has a terminal illness or is expected to be permanently confined in a nursing care facility.NLICA may request additional medical information from an Owner's physician and/or may require an independent physical examination (at its expense) before approving the claim for payment the accelerated death benefit.NLICA will not approve a claim for an accelerated death benefit payment if a Policy is assigned in whole or in part, if the terminal illness or permanent confinement is the result of intentionally self-inflicted injury or if the Owner is required to elect it in order to meet the claims of creditors or to obtain a government benefit. Operation of the Rider.The accelerated death benefit is made in the form of a policy loan up to the amount of the maximum loan available under a Policy at the time the claim is approved, resulting in a policy loan being made in the amount of the requested benefit.This policy loan operates as would any loan under the Policy.To the extent that the amount of the requested accelerated death benefit exceeds the maximum available loan amount, the benefit will be advanced to the Owner and a lien will be placed on the Death Benefit payable under the Policy (the "Death Benefit lien") in the amount of this advance.Interest will accrue daily, at a rate determined as described in the ADBR, on the amount of this advance and upon the death of the Insured the amount of the advance and accrued interest thereon is subtracted from the amount of Proceeds at death. Effect on Existing Policy.The Proceeds at death otherwise payable under a Policy at the time of an Insured's death will be reduced by the amount of any Death Benefit lien and accrued interest thereon.In addition, if the Owner makes a request for a surrender, a policy loan, or a withdrawal of excess Cash Value, the Policy's Net Cash Surrender Value and Loan Value will be reduced by the amount of any outstanding Death Benefit lien plus accrued interest.Therefore, depending upon the size of the Death Benefit lien, this may result in the Net Cash Surrender Value and the Loan Value being reduced to zero.Premiums and policy loan interest must be paid when due.However, if requested with the accelerated death benefit claim, future periodic planned premiums and policy loan interest may be paid automatically through additional accelerated death benefits.In addition to lapse under the applicable provisions of the Policy, a Policy will also terminate on any Policy Anniversary when the Death Benefit lien exceeds the Proceeds. Other Riders In addition to the ADBR rider, the following riders offer other supplementary benefits.Most are subject to various age and underwriting requirements and, unless otherwise indicated, must be purchased when the Policy is issued.The cost of each rider is included in the Monthly Deductions. Disability Waiver of Premium.Providing that in the event of the Insured's total disability before the Policy Anniversary nearest the Insured's 60th birthday and continuing for at least 90 days (where permitted), NLICA will waive all scheduled premiums after the commencement and during the continuance of such disability.NLICA may offer a 180 day extended waiting period for certain Insureds who do not qualify for the normal 90 day period. Accidental Death Benefit.Providing for an additional fixed amount of Death Benefit in the event the Insured dies from accidental bodily injury before the Policy Anniversary nearest the Insured's 70th birthday. Guaranteed Purchase Option.Providing that the Owner may purchase additional insurance on the Insured's life at specified times without Evidence of Insurability and under certain other circumstances. ILLUSTRATIONS Before a prospective Owner purchases the Policy and upon request thereafter, NLICA will provide illustrations of future benefits under the Policy based upon the proposed Insured's Issue Age and Premium Class, the Death Benefit option, Face Amount, scheduled premiums, and riders requested.NLICA reserves the right to charge a reasonable fee for this service to persons who request more than one policy illustration during a Policy Year. 5 PERFORMANCE DATA Rating Agencies Independent financial rating services, including Moody's, Standard & Poor's, and A.M. Best Company rank and rate us.The purpose of these ratings is to reflect our financial strength or claims-paying ability.The ratings are not intended to reflect the investment experience or financial strength of the Variable Account.We may advertise these ratings from time to time.In addition, we may include in certain advertisements, endorsements in the form of a list of organizations, individuals or other parties that recommend us or the Policies.Furthermore, we may occasionally include in advertisements comparisons of currently taxable and tax-deferred investment programs, based on selected tax brackets, or discussions of alternative investment vehicles and general economic conditions. Money Market Yields We may advertise the "yield" and "effective yield" for the Money Market Subaccount.Yield and effective yield are annualized, which means that it is assumed that the Portfolio generates the same level of net income throughout a year. Yield is a measure of the net dividend and interest income earned over a specific seven-day period (which period will be stated in the advertisement) expressed as a percentage of the offering price of the Portfolio's units.The effective yield is calculated similarly, but reflects assumed compounding, calculated under rules prescribed by the SEC.Thus, effective yield will be slightly higher than yield due to the compounding. Historical Performance of the Subaccounts We will advertise historical performance of the Subaccounts in accordance with SEC prescribed calculations.Please note that performance information is annualized.However, if a Subaccount has been available in the Variable Account for less than one year, the performance information for that Subaccount is not annualized.Performance information is based on historical earnings and is not intended to predict or project future results. STANDARD
